WR-82,754-01
                                                                     COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                   Transmitted 1/14/2015 9:09:44 PM
                                                                    Accepted 1/23/2015 11:28:47 AM
MANDAMUS – RE; THEODORE LEVEE                                                          ABEL ACOSTA
                                                                                               CLERK

NO. C-432-009597-1239907-A                                              RECEIVED
                                                                 COURT OF CRIMINAL APPEALS
                                                                        1/23/2015
                                                                   ABEL ACOSTA, CLERK
Theodore Floyd Levee )

Relator,                 )

v.                       )

Hon. Ruben Gonzales      )    IN THE COURT OF CRIMINAL APPEALS OF

Jr.                      )    THE STATE OF TEXAS

Respondent               )

                         )


TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL
APPEALS:


In re: Theodore Floyd Levee


Please accept this document in the interest of justice and to correct a wrongful

prosecution




Theodore Floyd Levee
  TABLE OF CONTENTS



1. TABLE OF CONTENTS

2. INDEX OF AURTHORITIES

3. DESIGNATION OF PARTIES


4. MOTION TO PROCEED IN FORMA PAUPERIS -                        TFL 001

5. AFFIDAVIT IN SUPPORT OF MOTION –                             TFL 003

6. AFFIDAVIT FOR TRUTHFULNESS -                                 TFL 008

7. REQUEST LEAVE TO FILE WRIT                                   TFL 011

8. JURISDICTION -                                               TFL 017

9. WORD COUNT –                                                 TFL 010

10.     STATEMENT OF THE CASE –

        TFL 018

11.     ISSUES PRESENTED –                                      TFL 019

      a. Whether the trial Court abuse its discretion interfering with

        plea, in violation of Rule 11 prohibition of judicial

        involvement in plea discussions
b. Whether the trial Court abuse its discretion in the action

  following the relator refusals of the agreement, thereby

  indicating absence of fact that the waiver was knowing,

  voluntary, and absent coercion, and then the Court

  persisting after statement by relator of intention to appeal in

  that action

c. Whether the trial Court abuse its discretion because relator

  was denied opportunity to present evidence during

  punishment phase of the trial in conviction and as it

  pertained to appeal waiver of felony conviction in Cause

  No. 1196215 Protective Order violation separate from

  conviction of Aggravated Assault

d. Whether the trial Court abuse its discretion because of it’s

  failing to meet the requirements of a valid contract in the

  plea agreement -appeal waiver

e. Whether the trial Court abuse its discretion in court’s refusal

  to allow withdrawal of appeal waiver because of the

  ineffective assistance of counsel, and without a hearing, as
        requested informally immediately post-trial by newly

        attained Counsel Regan Wynn

      f. Whether the trial Court abuse its discretion in refusal to

        allow Motion for New Trial by Attorney Wynn, because of

        ineffective assistance of trial counsel and without a hearing?

      g. Whether the trial Court abuse its discretion because of

        refusal of writ and because of error in the order of the court

        in Habeas Corpus §11.072 application based on ineffective

        assistance of counsel and without a hearing as presented by

        newly retained Counsel David Richards

      h. Whether the Court abuse its discretion because it failed to

        notice the ineffective assistance of counsel, in trial,

        punishment, withdraw request, motion for new trial and

        §11.072 application

12.     STATEMENT OF FACTS –                                  TFL 021

      a. FACT ONE TRIAL COURT INTERFERED WITH THE

        RIGHT TO APPEAL INPLEA AGREEMENT AND

        CAUSED HARM
      b. FACT TWO TRIAL COURT REFUSED TO ACCEPT

        IMMEDIATE REQUEST TO WITHDRAW APPEAL

        WAVER, DENIED ANYHEARING AND CAUSED

        HARM

      c. FACT THREE TRIAL COURT REFUSED TO ACT

        UPON MOTION FORNEW TRIAL THAT CLAIMED

        INEFFECTIVE COUNSELAND WITHOUT HEARING

        THEREBY CAUSING HARM

      d. FACT FOUR ABUSE OF DISCRETION OCCURRED IN

        ACTIONS OFTHE TRIAL COURT IN THE 11.072

        APPLICATION BASED ON INEFFECTIVE COUNSEL

        AND THE COURTS FLAWED ORDER

      e. FACT FIVE COURT ABUSED DISCRETION

13.     SUMMATION OF ARGUMENT –              TFL 063

14.     ARGUMENT –                           TFL 073

15.     PRAYER –                             TFL 103

16.     APPENDIX

17.     PARTIES
Williams v. Beto, 5th Cir. 1965, 354 F.2d 698, 704   TFL 64
DESIGNATION OF PARTIES
Relator
Theodore Floyd Levee
925Altara Ave
Coral Gables FL 33146
Thelevee@yahoo.com
Tel. 972-835-6777
Fax 305-665-5138


Respondent

Hon. Judge Ruben Gonzalez Jr.
432nd District Court of Texas,
401 W. Belknap
Fort Worth, TX 76196-0219
817-884-2935
817-884-3361 (fax)

Party of Interest

United States Magistrate Judge
Judge Jeffrey L. Cureton
501 West 10th Street, Room 520
Fort Worth, TX 76102
(817) 850-6690
E-Mail
USDCemergencyfile@txnd.uscourts.gov

Trial Defense Counsel

Mr. Steven Scott Bell
Bar Card Number: 00785689
9400 N Central Expy Ste 416
Dallas, TX 75231-5069
(214)-739-4477
Fax (214)-234-0062
Appellant Counsel

Mr. William Reagan Wynn
Bar Card Number: 00797708
3100 W 7th St Ste 420 Fort Worth,
TX 76107-2793
(817)-336-5600
Fax: (817)-336-5610

Assoc. Appellant Counsel

Mr. David L. Richards
Bar Card Number: 16845500
3001 West 5th Street, Suite 800
Fort Worth, TX 76107
(817)-332-5567
Fax: 817-885-7688




Assistant Prosecutor

Mr. Timothy Scott Rodgers
Bar Card Number: 24046741
401 W. Belknap
Fort Worth, TX 76196-0001
(817)-884-1400
Fax: 817-884-3333


Assistant Prosecutor

Mr. Lloyd Edward Whelchel
Bar Card Number: 00798579
401 W. Belknap St
Fort Worth, TX 76196
(817)-884-1641
Fax: (817-)884-3333
Assistant Criminal Prosecutor

Mr. Joe Shannon Jr.
Bar Card Number: 18107000
400 W Weatherford
Fort Worth, TX 76196-0201
(817)-884-1620
Fax: 817-884-3333

Federal Habeas Corpus Respondent Counsel
Assistant Criminal Prosecutor

Steven Waller Conder
Bar Card Number: 04656510
401 W Belknap St
Fort Worth, TX 76102-1913
(817)-884-1687
FAX (817) 884-1672
E-Mail sconder@tarrantcounty.com


Federal Habeas Corpus Respondent

Leighton Isles,
Director, Community Supervision
& Corrections Dept.
Tarrant County Texas
200 West Belknap Street
Fort Worth, TX 76102
Phone:
(817)-884-1600
Fax: (817)-531-5639


Persons of Interest

Complainant
Cathey Edmondson 0lds Mehl Levee 0lds
217 Harrison
Hurst TX 76053
Tele. Number (817) 282-6122

Alexandra Levee- Witness
217 Harrison
Hurst TX 76053
Tele. Number (817) 282-6122


Catherine Levee- Witness
217 Harrison
Hurst TX 76053
Tele. Number (817) 282-6122

Andrea Levee-Witness
217 Harrison
Hurst TX 76053
Tele. Number (817) 282-6122 Civil

Counsel

Charles Bennett 'Charlie' Mitchell Jr.
Naman Howell Smith & Lee, PLLC 405
Fort Worth Club Building
306 W 7th St Ste 405 Fort
Worth, TX 76102 Phone:
(817)-509-2040
Fax : (817)-509-2060
INDEX OF AUTHORITY




354 F.2nd 698,704                                             TFL 77

Abney v. United States, 431 U.S. 651, 656, 97 S. Ct. 2034, 2038, 52
L. Ed. 2d 651 (1977).                                           APP 1

Anderson v. Johnson, 338 F.3d 382, 392 (5th Cir. 2003)        APP 1

Arnold v. State, 685 P.2d 1261, 1265, 1267 (Alaska Ct. App. 1984)

                                                              APP 1

Beans v. Black, 757 F.2d 933 (8th Cir.) , cert. denied, 474 U.S. 979

(1985) ;                                                      APP 1

Brecht v. Abrahamson, 507 U.S. 619, 637-38, 113 S. Ct. 1710, 123 L.

Ed. 2d 353 (1993)                                             APP 18

Brinegar v. United States, 338 U.S. 160, 174(1959)            TFL 74

Darden v. Wainwright, 477 U.S. 168, 181, 106 S. Ct. 2464, 91 L. Ed. 2d
144 (1986)                                                    APP 18
DeMoulin v. Kissir,446 S.W.2d 162, 165 (Mo.App.1969)        TFL 82




Ex parte Hargett, 819 S.W.2d 866, 868-69 (Tex. Crim. App. 1991)

                                                            TFL 107

Ex parte Villanueva (April 30, 2008, PD-1836-06)            TFL 107

Ex parte Wilson, 724 S.W.2d 72, 74(Tex.Cr. App.1987)        TFL 105

Griggs v. A.B. Chance Company, 503 S.W.2d 697, 704 (Mo.App.1973)

                                                            TFL 82

Johnson v. Sublett, 63 F.3d 926, 930 (9th Cir. 1995)        APP 18

Kercheval v. United States,274 U.S. 220, 224, 71 L.Ed. ,1009, 47 S. Ct.
582 (1927).                                                 TFL 76

Leland v. Oregon, 343 U.S.790, 802-03 (1952)                TFL 73

McCoy v. Wainwright, 804 F.2d 1196, 1198 (11th Cir. 1986) APP 1

Mclntire, 698 S.W.2d at 660.                                TFL 105

Pharo v.Chambers Cnty., 922 S.W.2d 945, 948 (Tex. 1996) TFL 78
Randle v. State, 847 S.W.2d 576 (Tex.Cr.App.1993)             TFL 105

re Estate of Rhea, 257 S.W.3d 787, 790 (Tex. App.-Fort Worth 2008,

                                                              TFL 78

Reyes v. State, 849 S.W.2d 812 (Tex. Crim. App. 1993)         TFL 105

Rogers v. Maggio, 714 F.2d 35, 37 (5th Cir. 1983)             APP 1

Scott v. Wainwright, 698 F.2d 427, 429 (11th Cir. 1983)       APP 1

Smith v. Phillips, 455 U.S. 209, 219, 102 S. Ct. 940, 71 L. Ed. 2d 78

(1982).                                                       APP 18

Smith v. Phillips, 455 U.S. 209, 219, 102 S. Ct. 940, 71 L. Ed. 2d 78

(1982).                                                       APP 18

State v Guerrero (June 5, 2013, PD-1258-12)                   TFL 106

State v. Osborne, 684 P.2d 683, 691 (Wash. 1984)              APP 1

State v. Williams, 666 N.W.2d 58, 60, 65 (Wis. 2003)          TFL 104

Strickland v. Washington, 466 U.S. 668                        TFL 64
Strickland v. Washington, 466 U.S. 668, 690-91, 104 S. Ct. 2052, 80 L.

Ed. 2d 674 (1984) .                                          APP 1

Strickland v. Washington, supra,466 U.S. at 687(III), 104 S. Ct. 2052

                                                             TFL 72

Strickland v. Washington, supra,466 U.S. at 687(III), 104 S. Ct. 2052

                                                             TFL 101

STRICKLAND v.WASHINGTON, 466 U.S. 668 (1984)                 TFL 78

Thomas v. Lockhart, 738 F.2d 304 (8th Cir. 1984)             APP 1

Thompson v. Borg, 74 F.3d 1571 (9th Cir. 1996               APP 18

United States v. Henderson, 72 F.3d 463, 465                 APP 1

United States v. Lane, 474 U.S. 438, 449, 106 S. Ct. 725, 88 L. Ed. 2d
814 (1986)                                                   APP 18

United States v. Melancon, 972 F.2d 566, 567 (5th Cir.1992). APP 1

United States v. Pruitt, 32 F.3d 431, 433 (9th Cir.1994)     APP 1

United States v. Wilkes, 20 F.3d 651, 653 (5th Cir.1994)     APP 1
Walker v. Packer, 827 S.W.2d 833, 840                TFL 72
Walker v. Packer, 827 S.W.2d 833, 8407 Id. at 840.   TFL 101
Will. v. Beto, 5th Cir. 1965                      TFL 77
Will. v. Beto, 5th Cir. 1965, 354 F.2d 698, 704   TFL 64
MOTION SEEKING AUTHORIZATION TO PROCEED IN
FORMA PAUPERIS

  NO. C-432-009597-1239907-A



   Theodore Floyd Levee         )   THE COURT

                   Relator,     )   OF CRIMINAL

                        v.      )   APPEALS OF

   Hon. Ruben Gonzales Jr.      )   THE STATE OF

               Respondent       )   TEXAS




  TO THE HONORABLE JUDGES OF THE COURT OF

  CRIMINAL APPEALS:


  In re: Theodore Floyd Levee


     MOTION SEEKING AUTHORIZATION TO PROCEED IN
     FORMA PAUPERIS




                                                   TFL001
AFFIDAVIT IN SUPPORT OF MOTION SEEKING
AUTHORIZATION TO PROCEED IN FROMA PAUPERIS

NO. C-432-009597-1239907-A

Theodore Floyd Levee )

Relator,              )

v.                    )

Hon. Ruben Gonzales   )   IN THE COURT OF CRIMINAL APPEALS OF

Jr.                   )   THE STATE OF TEXAS

Respondent            )

                      )




TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL
APPEALS:

In re: Theodore Floyd Levee



      AFFIDAVIT IN SUPPORT OF MOTION SEEKING

      AUTHORIZATION TO PROCEED IN FROMA PAUPERIS




                                                        TFL003
I, Theodore Floyd Levee, declare that I am the relator in the above

entitled case; that in support of my motion to proceed without being

required to prepay fees, costs or give security therefor, I state that

because of my poverty I am unable to pay the costs of said proceeding

or to give security therefor; that I believe I am entitled to redress; and

that the issues which I desire to present are the following: Did the trial

court abuse its discretion?

IN support of the establishment of current financial state are the

following questions and answers;

1. Are you presently employed?                  No x

     If the answer is "no," state the date of last employment and the

amount of the salary and wages per month which you received.

     December 15 2010, salary of $108,000.00 per year.


                         _

2. Have you received within the past twelve months any money from

any of the following sources?



                                                                     TFL004
  a. Business, profession or form of self-employment? No x


  b. Rent payments, interest or dividends?    No x

  c. Pensions, annuities or life insurance payment?     Yes x


  d. Gifts or inheritances?                          Yes x

  e. Any other sources?                      Yes x

If "yes," describe each source and amount received during the past

twelve months. ANSWER;

  f. May 2014, $1100.00 surrender of Annuity Lincoln National Life

  g. SNAP Food Stamp Assistance 1405127147 $189.00 per month

  h. Gift of 250.00 Family

3. Do you own cash, or have money in checking or savings account?

  No x

4. Do you own any real estate, stocks, bonds, notes, automobiles, or

other valuable property (excluding ordinary household furnishings and

clothing)?

    Yes x


                                                                TFL005
     If “yes," describe the property and state its approximate

value.

     ANSWER; 1997 Acura CL 2.0 in poor condition with

over 200,000 miles. Cash value approximately $500.00



5. List the persons who are dependent upon you for support, state your

relationship to those persons, and indicate how much you contribute

toward their support.

Self .



I declare (or certify, verify, or state) under penalty of perjury that the

foregoing is true and correct. Executed on October 20 2104.




                                                                     TFL006
Signature of Petitioner




                          TFL007
AFFIDAVIT FOR TRUTHFULNESS

NO. C-432-009597-1239907-A

Theodore Floyd       )

Levee                )

Relator,             )

v.                   )   IN THE COURT OF CRIMINAL APPEALS

Hon. Ruben           )   OF THE STATE OF TEXAS

Gonzales Jr.         )

Respondent           )




 TO THE HONORABLE JUDGES OF THE COURT OF
 CRIMINAL APPEALS:

 In re: Theodore Floyd Levee




                                                   TFL008
   AFFIDAVIT FOR TRUTHFULNESS

Signed in the State of Florida. County of Dade
My legal name is Theodore Floyd Levee. I am presently 61 years old.


My current address of residence is 925 Altara Ave. Coral Gables.
Florida 33146
I hereby state that the information contained in this application for a writ

of Mandamus is true, to the best of my knowledge I also confirm that the

information here is both accurate and complete and relevant information

has not been omitted.

I declare under penalty of perjury that the foregoing is true and
correct.
Signature of Individual




Date
December 28 2014



                                                                    TFL009
AFFIDAVIT OF WORD COUNT



This mandamus is below the required word count limit of 15,000 words.




   Elec Sig Theodore LEvee




                                                             TFL010
REQUEST FOR LEAVE TO FILE WRIT OF
MANDAMUS AND JURISDICTION

NO. C-432-009597-1239907-A

Theodore Floyd      )

Levee                )

Relator,             )

v.                  )    IN THE COURT OF CRIMINAL APPEALS

Hon. Ruben          )    OF THE STATE OF TEXAS

Gonzales Jr.        )

Respondent          )




TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL

APPEALS:

In re: Theodore Floyd Levee

REQUEST FOR LEAVE TO FILE WRIT OF MANDAMUS.


                                                      4-1

                                                   TFL011
Comes now Theodore Floyd Levee, Relator, and request permission of

the Court to file this application for writ of mandamus.

  1. The purpose of the writ is to correct a manifest injustice and

     request this Court of Criminal Appeals to intervene by granting

     relief from the applicable actions and rulings of the 432nd District

     Court of Texas, Tarrant County, Hon. Judge Gonzales.

  2. Relator, is innocent, wrongfully accused, convicted and denied his

     rights under due process and ineffective counsel.

  3. Relator has been prevented in the intention to prove innocence,

     from obtaining review of or appeal from the wrongful felony

     conviction as it pertains to the allegation of aggravated assault and

     protective order violation, at the actions of the parties and the

     Court and is made in the interest of justice.

  4. Failure in the application of due process and on the part of counsel

     at nearly every phase of adjudication has resulted in a grave

     miscarriage of justice due to factual innocence, in that substantive

                                                                         4-2

                                                                   TFL012
   evidence does not support allegation.

5. The medical records have never been factually considered, never

   been reviewed and those records conclusively prove realtors

   innocence and no crime occurred.

6. The timeliness of this writ is asked waived, in the interest of

   justice and the factual innocence of the relator.

7. Indigence, the complexity of the issues, ineffectiveness of

   retained counsel, actions on the part of the Court and its officers

   and the inability to gain any pro bono support, required time

   learning procedure in an attempt to protect and defend the

   constitutional rights of the relator acting pro se.

8. Actions of the part of the parties has contributed to the delay and

   untimeliness of this application.

9. As the result of the failure in

          A. the due process of law and,

          B. ineffective assistance of counsel and,

          C. the abridgement the Constitution of the United

                                                                     4-3

                                                                 TFL013
             States,

         D. Actions and the abuse of discretion have, as such,

             contributed to relator’s inability to

                       i. Obtain effective assistance,

                       ii. Obtain review,

                    iii. Obtain appeal,

                    iv. Obtain habeas corpus,

                       v. Obtain new trial

                    vi. Obtain any post-conviction consideration

                   vii. Obtain hearing

                             1. Of abuse of discretion

                             2. Of the absence of fact in substantive

                               medical evidence

                             3. Of Proof that no crime occurred in

                               the false claim of Aggravated

                               Assault.

10. Actions of parties resulted in an erroneous conviction and the
                                                                        4-4

                                                                 TFL014
  inability to gain any hearing to consider the absolute truth

  reflected in the substantive evidence contained in the records

  before the court.

  A. Fraud on the Federal Court is alleged by relator on the part

     of The Tarrant County District Attorney’s Office in the

     attempt to prevent review of the trial and proceedings.

              i. Respondent Conder’s misstatement of Texas

                 Statutes Chaper 11 requirement of service in 28

                 in U.S.C. 2254 necessitating Mandamus.

             ii. Prosecutor Rodgers misstatement of fact in

                 affidavit he submitted in the support of denying

                 28 U.S.C. 2254

11. Mandamus is appropriate in a criminal case if the relator

  shows that he has no other adequate legal remedy and the act

  sought to be compelled is purely ministerial; a "ministerial act"

  is one which is accomplished without the exercise of discretion

  or judgment.

                                                                    4-5

                                                                 TFL015
12. The mistrial act requested has been an opportunity to present

  evidence in the records before the court in support of

  innocence in the allegation and conviction of aggravate assault.




                                                                    4-6

                                                              TFL016
STATEMENT OF JURISDICTION


This Court has jurisdiction to hear this original proceeding
under Texas Government Code section 22.221(b)




                                                                 4-7

                                                               TFL017
6.   Whether the trial Court abuse its discretion in refusal to allow
Motion for New Trial by Attorney Wynn, because of ineffective
assistance of trial counsel and without a hearing?

7.   Whether the trial Court abuse its discretion because of refusal of
writ and because of error in the order of the court in Habeas Corpus §
11.072 application based on ineffective assistance of counsel and
without a hearing as presented by newly retained Counsel David
Richards

8.   Whether the Court abuse its discretion because it failed to notice
the ineffective assistance of counsel, in trial, punishment, withdraw
request, motion for new trial and §11.072 application




                                                                  TFL020
     presence of two witnesses see App 19 Aff of Ruso 22 Aff of Levee
          iii. Presentation of plea and terms contractually deficient,
9. Trial Court abused its discretion in failing to honor the refusal of
  agreement after acceptance of that refusal.




                                                                  TFL023
  FACT TWO
  TRIAL COURT REFUSED TO ACCEPT IMMEDIATE
  REQUEST TO WITHDRAW APPEAL WAVER, DENIED ANY
  HEARING AND CAUSED HARM.


Immediately upon sentencing and adjournment new counsel, Regan
  Wynn was retained and immediately requested withdraw of appeal
   waiver based on ineffective assistance of counsel and permission to
  file appeal.
     a. Court refused request to withdraw appeal waiver
     b. Court refused appeal
     c. Court refused hearing.
           i. Mr. Wynn would not produce records per request – See
                 end note Feb 2012 Regan Wynn




                                                              TFL024
assistance of counsel- See end note ix(COURT’S DEFECTIVE ORDER
11.072) and absent a hearing. Id App 11 State reply and order
6. Counsel David Richards never informed relator of writ
7. Counsel David Richards did not inform relator a of right to appeal
8. In the pro se filing of a § 28 U.S.C.2254 habeas application relator
learned of the existence of a state writ.
a. Realtor informed the United States District Court he was
unaware of the writ
b. Absence of service as required by § Chapter 11.5 see APP 24 Service
e. Respondent Counsel Mr. Conder misinformed the court in
the requirement of service in a state write- see APPENDIX EIGHTEEN;
CONDOR FRAUD ON FEDRAL COURT -MISTAMEMENT OF LAW
d. Prosecution issued an affidavit deficient in truth, fact and
validity prejudicing The United States District Court.- See 13.
APPENDIX THIRTEEN; PROSECUTOR RODGERS SWORN
AFFIFDAVIT TO MAGISTRATE
United States District Court dismissed 28 U.S.C. 2254 with
prejudice for failing to exhaust states remedies
I. See A End Note RULING IN FEDERAL COURT
ii. See also 13. APPENDIX THIRTEEN; PROSECUTOR RODGERS
SWORN AFFIFDAVIT TO MAGISTRATE  
f. The writ was not appealed because its existence was unknown



                                                                  TFL027
TFL029
TFL030
ii
     Arrest for Protective Order Violation


FIRST ALLEGATION PO VIOLATION April 11 2010



     1. Based on realtor not understanding the arrest – as he did not hurt

        his wife

          a. And the fact he was taking a pain medication administered by

             his wife and know by her to cause him harm

                   i. As stated in Victims Voluntary Statement

          b. And the Hurst Jail continued to administer pain medication as

             the incisions from surgery was causing pain

          c. And the inability to talk to his wife

          d. And the magistrate hearing being unrepresented

     2. Signing paper he could not read because eyeglasses where still at

        residence

     3. Being told he could not live at home any more

          a. Realtor did not understand he could not have his wallet,

             pants, glasses or car.

                                                                    TFL031
4. Realtor was accosted by screaming spouse as he entered unlock

  residence

     a. Gathered his pants and glasses and his computer

     b. Was in car pulling out of drive way

     c. When Hurst Police ordered him out of car as he was backing

        out of drive way

     d. Placing him under arrest for PO violation

     e. The black coat described in police report was actually a

        support Velcro immobilizer that supported the operative arm

        post-surgery.




                                                             TFL032
TFL033
TFL034
TFL035
TFL036
SECOND ACCUSATION OF PO VIOLATION

FALSE CLAIM P.O. VIOL RESULTING IN ARREST APRIL 28 2010

It was impossible for Theodore Levee to be at 401 Parkview Hurst
Texas at the time as sworn to by Cassie Figueroa in the PO violation
arrest.
“Figueroa said that on Wednesday 04-28-2010 atabout 1330 hours…

Drive by once every ten minutes or so

Frequency increased to about once every five minutes

Drove by six or seven times before he parked

Watched for three or four minutes and called Alexandra Levee

Who called Cathey Levee

6/1/2010 police report states Cathey did not answer Alexandra’s call

4/28/10

Claim Cathey returned call at 1430 (2:30 PM)

Five minutes after he left Alexandra returned from school

Cathey Levee called Officer Tooker #638 (Sequence #100405367)

Police report shows first call to HPD at 21:15 (9:15 PM)

Claim Theodore Levee drove around for 40 minutes



                                                                TFL037
Court confirmed Theodore Levee was scheduled to be in Magistrate’s

Court on April 28 2010 at 1 PM.

Attorney Bell instructed Theodore Levee to meet him at 12:45 -15

minutes prior to call to order.

Relator signed papers in probation office at 1524 (3:24 PM)

Mr. Levee was at court at 12:45 - Mr. Bell met Theodore Levee at appox

1:30 as Bell was late for court

Theodore Levee appeared before magistrate without Mr. Bell and

entered pro se plea of not guilty at 1:15

Mr. Bell met and then discussed what was happening and also discussed

a plea bargain with ten years’ probation when he arrived. Mr. Bell then

delivered a letter of representation to the Clerk of the Court Time

stamped 2:09 PM

Mr. Bell further discussed the case and left at approximately 3 PM

Theodore Levee walked to probation department and signed in.

PO Vio. hearing in Judge Polous's courtroom Mr. Bell failed to confirm

Mr. Levee was with him at the time he registered with court per time

stamp. resulting in the divorce courts finding and increase in bond and

                                                                  TFL038
the additional requirement of GPS at $800.00 per month

The confirmation of times Levee:

a.   Court PM call was 1 PM and Levee was second case called

b.   Bell and Levee were together at 2:09 PM

c.   Levee was at Probation at 3:24 PM

Times in accusation;

a.   Arrived at 1:30

b.   Drove around several times

c.   Six or seven times starting at ever ten minutes and then ever five

minutes

d.   Smallest computation of time would be 35 minutes - 1x 10 minutes

     and 5 X 5 minutes

     2 x10 minutes and 4 x 5 minutes = 40 minutes

     3X 10 and 3 x 5 =45 minutes d. 4X 10 and 2X 5 = 50

     Estimated time alleged driving around house was then between 35

and 50 minutes

Waited three or four minutes = 55 minutes


                                                                 TFL039
Giving time for allegation of exchange

Arrived 1:30 earliest departure 2:15

Latest 2:20

Telephone records are available to show the times do not add up

Based on court appearance and time stamp on Clerks letter it is

impossible for Theodore Levee to be at the residence at 1:30

Based on allegation it is impossible to depart residence and be in court.

a.   depart at 2:15 to 2:30

b.   Drive and park downtown Fort Worth – appox. 45 minutes (3:00

or 3:30 PM)
c.    Appear in Magistrates court at 1 PM call to order

d. And then sign into Probation office several blocks away at 3:24
PM




                                                                  TFL040
Counsel time stamped notice of representation




                                                TFL041
TFL042
TFL043
TFL044
iii
      COURT 34.2 Don’t—Do not say another word.




                                                  TFL045
iv
     35.5 May we go outside?




                               TFL046
v
    (37.6 Based on Advice of Counsel…)




                                         TFL047
vi
     Wynn refused to send all records dispite request.

Print - Close Window - Click More at the bottom of the email to print single message

Subject:Re: Reagan Wynn
From: Theodore Levee (thelevee@yahoo.com)
To:     rwynn@kearneywynn.com;
Date: Tuesday, December 11, 2012 2:04 AM




                              Theodore Laurenzana - Levee
                                Coral Gables Florida
                                    972-835-6777


From: Reagan Wynn 
To: Thelevee@yahoo.com
Sent: Wednesday, March 14, 2012 10:17 AM
Subject: Re: Reagan Wynn

Ted - i am out of state this week. I will get thefile together and forwarded to Mr Mitchell next
week.

Reagan

Sent from my iPad

On Mar 13, 2012, at 7:18 PM, "Thelevee@yahoo.com"  wrote:

Please forward ALL attorneys work and a copy of the contract to Mr. Mitchell, as well as all
notes, memos and any other material concerning my relationship with your firm as soon as
possible. According to Mr. Amitchell he has only received the trust.

It was offered to assist me in obtaining what the court agreed to and was never done, that is
return to Florida. I have lost the tuition for one class, with constitutional and administrative law
classes not too far behind.
 I took the on line training for the compact and according to the sources I talked to Florida has
never recieved the request.
 This is contrary to the agreement that was made and I am the only one that seems to follow the
rules and keep agreements.
 I am curious however, because in the cites I found.
 The false accusations made in the 404 claiming I was accused of sexual assault of my daughter
was found to be without merit and the statement did not constitute the claim according to Hurst
PD Det. Noone. In the cases I read that action would prejudice the court if were not presented to


                                                                                         TFL048
identify or if it was not substantiated. The negative cite I read said if but not for the prior
ARREST, then the 404 action could be the grounds for a new trial.

I have had other attorneys read the transcript and the general consensus is the testimony against
me contradicted itself many times.
While Mr. Bell referenced the medical statements, he presented no evidence and no witness.at
the same time referring to them in closing argument. These statements - prior claims of how the
accident happened on no way match the testimony. The statements were in a sworn bus.
Affidavit of HEB ER records.
The claim of 80% disability has no merit especially in light of the statement Cathey
made to Dr. Kadoko's that she is in the chair on the advice of counsel and is really quite active.
In the transcript Mr. Bell stated he recieved states evidence as late as two days prior to trial.
Meaning he did not excersize his discovery opportunity and he actually said the discord did not
exist in Texas.

 Mr. Bell bullied my daughter and my friend to accept the offer to plea post finding. I can only
say I am the process of getting a psych evaluation.

The mortgage lawsuit cathey filed against CITI was defeated in summary judgement. The car
accident is coming up soon.

Perhaps the two greatest points were that Mr. Bell refused my request for expert medical
testimony. You see one of the claims is I kicked her and broke her leg. The bone claimed is the
small bone in the back of the leg. A kick from the front would have had to break both bones.

Mr. Bell was completely unprepared. He actually told the judge he did not do appeals when the
judge asked if he advised his client concerning appeal rights. It was not in the transcript however
but Risa and my daughter heard it as well . The court may have been off the record at the time.

I ask that you please excuse my bitterness.



Sent from my iPad

Begin forwarded message:

From: Charles Mitchell 
Date: February 28, 2012 2:39:58 PM CST
To: 'Theodore Levee' 
Cc: Patty Rien 
Subject: Reagan Wynn

Ted:

I’ve spoken with Reagan. He is forwarding his contract to me and the monies you have in
escrow. You owe the Probation Department or the monitoring company $845.00 I instructed


                                                                                            TFL049
Reagan to pay that out of the escrow monies. He also said he’d be happy to assist you in trying to
get you transferred to Florida. He advised that prior to deduction for the $845.00 there was
$13,300.00 in escrow.

Yours truly,

Charles B. Mitchell, Jr., Esq.
Naman Howell Smith & Lee, PLLC
Fort Worth Club Building
306 West 7th Street, Suite 405
Fort Worth, Texas 76102-4911
(817)509-2025 (main)
(817)509-2040 (direct)
(817)509-2060 (fax)
Email: cmitchell@namanhowell.com
Licensed in Texas and Arkansas

To Learn More visit www namanhowell.com

*******************
The information contained in this e‐mail message is intended only for the 
personal and confidential use of the recipient(s) named above. This message may 
be an attorney‐client communication and/or work product and as such is privileged 
and confidential.  If the reader of this message is not the intended recipient or 
an agent responsible for delivering it to the intended recipient, you are hereby 
notified that you have received this document in error and that any review, 
dissemination, distribution, or copying of this message is strictly 
prohibited.  If you have received this communication in error, please notify us 
immediately by e‐mail, and delete the original message.




Important/Confidential: This communication and any files or documents attached to it are intended only for the use
of the person or entity to which it is addressed. It contains information that may be privileged, confidential and
exempt from disclosure under applicable law. If you are not the intended recipient of this communication, you are
hereby notified that the copying, distribution or other use of this communication is strictly prohibited. If you have
received this communication by mistake, please notify the sender immediately by electronic mail and destroy all
forms of this communication (electronic or paper). Thank you.
=




                                                                                                        TFL050
 MITCHELL EMAIL STRATEGY FOLLOWING MEETING
vii

WITH WYNN




                                       TFL051
TFL052
   JUDGEMENT BY THE COURT showing plea of guilty and plea
viii

in open court




                                                   TFL053
ix
     COURTS DEFECTIVE 11.072 ORDER




                                     TFL054
x
 RULING OF UNITED STATES DISTRICT COURT 28 U.S.C.
2254




                                             TFL055
TFL056
TFL057
TFL058
TFL059
TFL060
TFL061
TFL062
SUMMATION OF ARGUMENT

 1. The court was misled because prosecution and defense failed in

   their duty as officers of the court to investigate and conduct a fair

   trial.

 2. The court abused its discretion.

      a. Because it interfered in the Rule 11 agreement in sentencing

            agreement / appeal waiver

      b. Because it failed to note ineffective counsels failure to

            present defense or evidence or contradict obvious

            inconsistencies.

      c. Because of its actions preventing review

      d. Because it failed to perform due process of law.

 3. The trial court abused its discretion because it never heard any

   post-conviction evidence

   It was the general rule, that relief from a final conviction on the

   grounds of incompetent or ineffective counsel will be granted only

   when the trial was a farce, or a mockery of justice, or was shocking




                                                                 TFL063
           the hospital records, is not sufficiently explained by

           prosecutors claim transposition errors. The testimony fails to

           equate to commonly known medical fact that in a lateral

           cause of injury to the knee the lateral ligaments will show

           disturbance before the ACL tears, - there are NO

           disturbances of lateral ligaments. (APPENDIX THE

           FORENSIC EXAMINER Spring 2005 By Matthew

           Donohoe, MA, ATC; Helen Aslanian, BS; and Kenneth

           Solomon, PhD, PE, Post PhD .

“In order to achieve rupture of the anterior cruciate ligament due to

abduction, the medial collateral ligament must first be ruptured.

When the medial collateral ligament is ruptured due to abduction,

the rupture of the anterior cruciate liga-ment is inevitable.)

 Smilli IS. Injuries of the Knee Joint. UCLA BIOMED WE 870

S641i; 1951. )

        d. The radiology report and orthopedic surgeon state no

           collateral ligament damage is apparent.



                                                                    TFL065
TFL066
e. The complaints made at the time of the injury are far too

  different than the story made up after the hospital visit.(see

  PRIOR INCONSISTANT STATEMENTS)

     i. And differ from Testimony

       `43.10 He wrapped his ankle around the lower part of my

       leg and flipped it out at a right angle




                                                         TFL067
ii.




      TFL068
     f. The addition of the rib injury, a month later, never

        substantiated as an injury and testimony the pictures of the

        right side of the body reflect and verify an injury to the left

        side of the body is too far a reach.

4. The complaint, in that it was a preexisting injury as shown in the

  evidence submitted and not attested to, and is absent the collateral

  ligament damage, lacking substantive evidence proving such an

  action, when in fact it could not have occurred. The additional

  allegation of a rib injury, unsubstantiated despite the complete total

  physical of April 10 2010, and the release in the business records

  affidavit stating no other injury no other claim. Proof does not in

  fact exist in the medical evidence as it supposes the possibility and

  complainant’s testimony of the photos reflecting the allegation of a

  later discovered rib injury, as testified, is outrageous – it refers to

  an injury on the other side of the body. The allegation of 80%

  disabled told to prosecutor and police but differing in examination

  of Doctor




                                                                  TFL069
see APPENDIX 4 ; COMPLAINT OF RIB INJURY

Dr. Kadoko and the subsequent admission of fraud in a car accident,

contradicts itself in the record. see APP 25 DR. Kadoko APRIL 28 2010

The failure to present evidence in the records of prior statements referred

to in opening and again in closing of multiple claims cannot be

trivialized as prosecutor stated as transposition errors. There is no logic

nor reason that can explain all of the actions that have resulted in arrival

at this point of mandamus. Why the court gave this much credit can only

be an abuse of discretion. Given a fair opportunity, a fighting chance, the

reasonable doubt standard would be exceeded and clear, compelling

substantial evidence shown in the record, the complainant desires to gain

materially and to hide contention of relator of the addiction and abuse of

prescriptions by complainant, was the purposes of fictional evidence

made to appear real. The court’s refusal to exercise discretion in

substandard performance of defense counsel is a bit outrageous. It

exceeds



                                                                     TFL070
APP 24




         TFL071
guilty. Actions violated relator’s rights and prejudiced the outcome.8

The court abused its discretion by the rule of law.

6 Walker v. Packer, 827 S.W.2d 833, 840

7 Id. at 840.

8 “counsel's errors were so serious as to deprive the defendant of a fair

trial, a trial whose result is reliable,” Strickland v. Washington, supra,

466 U.S. at 687(III), 104 S. Ct. 2052




                                                                    TFL072
ARGUMENT

Supreme Court Justice Frankfurter stated that “it is the duty of the

Government to establish … guilt beyond a reasonable doubt. This is

basic in our law and rightly one of the boasts of a free society—is a

requirement and safeguard of due process of law in the historic,

procedural context of ‘due process’.” See: Leland v. Oregon, 343 U.S.
790, 802-03 (1952) [dissenting opinion].

That due process was subverted and abused in an unexplainable failure

befuddling the relator, because in fact, there is no substantial evidence a

crime took place because the injuries testified to do not match medical

evidence, because the testimony varies from the prior statements

dramatically and because forensic facts do not support the allegation.

Because the Court Ignored the hard evidence, the failure of counsel, and

the conviction was by dubious testimony that a reasonable person could

see was conflicted, it resulted in a gross miscarriage of justice and was

outrageously compounded because the Tarrant County District

Attorney’s Office actions to prevent revue, later, outright misleading the


                                                                   TFL073
and property.” See: Brinegar v. United States, 338 U.S. 160, 174

(1959).”

It is obvious these rules were ignored because facts in evidence,

neglected by counsel and prosecution and the Court resulted in false

conviction.

“The Supreme Court in Winship recognized that the reasonable doubt

standard protects three fundamental interests. First, it protects the

defendant’s interest in liberty; second, it protects an innocent person

charged with a crime from the stigma of conviction; and, third, it

engenders public confidence in criminal law by giving “concrete

substance” to the constitutional presumption of innocence. Id., 397 U.S.

at 363-64.”

“In a concurring opinion in Winship, Justice Harlan pointed out that the

reasonable doubt standard is “bottomed on a fundamental value

determination of our society that it is far worse to convict an innocent

man than to let a guilty man go free.” Id., 397 U.S. at 372.”




                                                                    TFL075
TFL077
                     APPENDIX 3. PRIOR

                     STATEMENTS OF COMPLAINANT. This is

                     explained by ADA Rodgers in closing;

Trl. Rcd. II STATE VS. THEODORE FLOYD LEVEE Prosecutors closing
argument Pg. 21
4 medical records, what we have is the victim In a very
5 pained and upset state giving reports to doctors and
6 police officers, and they are writing that information
7 down.
8 So, yes, there may be some transposition
9 issues, but the fact remains someone hooking an ankle
10 and pulling their leg out could be a kick, could be a
11 sweep. Grabbing with the ankle and pulling out, those
12 are semantics that can be explained as to she’s Just
13 gIving the description to people who are transposing it.
14 Regardless, we have physical, medical
15 evidence showing these injuries took place, and they’re
16 absolutely consistent with what the victim stated, not
17 to mention this good relationship that the Defendant has
18 with these girls, that he’s demonstrated this whip-kick
19 to Alex.

                  This “whip kick” was created by complainant’s

                  father as sworn in AFFIDAVIT FOR DIVORCE and

                  is in the manifestation of the lie perpetuated in

                  coached false testimony, by evidence prosecution

                  court and counsel failed to review or allow under a

                  perverted MOTION IN LIMINE. See APPENDIX



                                                                 TFL079
25 2006. The complainant actually appeared in

court with a like fracture in the opposite fibular.

Inconsistencies are not sufficiently explained by

prosecutors claim in closing of transposition

errors. See also APPENDIX 5. ARGUMENT

FAILURE DEFENSE OPENING; See also

APPENDIX 6. ARGUMENT DEFENSE

CLOSING STATEMENT referencing facts not

presented in testimony.




                                            TFL081
4. The court failed to recognize the testimony did not establish

  any medically substantive fact for cause of injury and was

  contrary to evidence.

   a. “Under the sudden onset doctrine, a causal connection may

      be inferred if the injury ‘develops coincidentally with the

      negligent act, such as broken bones ․, immediate, continuing

      back pain ․, or an obvious wound․’ DeMoulin v. Kissir,

      446 S.W.2d 162, 165 (Mo.App.1969). The testimony of a

      lay witness is sufficient to establish the nature, cause and

      extent of an injury ‘when the facts fall within the realm of lay

      understanding.’ Griggs v. A.B. Chance Company, 503
S.W.2d 697, 704 (Mo.App.1973).”



       “However, when the injury is a ‘sophisticated injury, which

      requires surgical intervention or other highly scientific

      technique for diagnosis, the proof of causation is not within

      the realm of lay understanding.’ ” Id. quoting from Griggs v.




                                                             TFL082
  A.B. Chance Co., 503 S.W.2d 697, 704 (Mo.App.1973).

  Testimony conflicts commonly known medical fact that in an

  abduction as a cause of injury to the knee the lateral

  ligaments will show disturbance before the ACL tears, - there

  are NO disturbances of lateral ligaments. See APPENDIX 8.

  ARGUMENT; THE FORENSIC EXAMINER, Spring 2005

  e.g. By Matthew Donohoe, MA, ATC; Helen Aslanian, BS;

  and Kenneth Solomon, PhD, PE, Post PhD .)

        “In order to achieve rupture of the anterior cruciate

  ligament due to abduction, the medial collateral ligament

  must first be ruptured. When the medial collateral

  ligament is ruptured due to abduction, the rupture of the

  anterior cruciate liga-ment is inevitable.”

   Smilli IS. Injuries of the Knee Joint. UCLA BIOMED

  WE 870 S641i; 1951 e,g. )

b. Illustration show facts inconsistent with prosecutions

  presentation. See Argument 10. OF THE KNEE



                                                            TFL083
APPENDIX 9. ARGUMENT; RADIOLOGY REPORT TEXAS

HEALTH HARRIS HEB 4/10/2010




                                           TFL085
             f. The complaints made at the time of the injury are far too

                 different than the story made up after the hospital visit.

APPENDIX 3. ARGUMENT; PRIOR INCONSISTANT

STATEMENTS IN EVIDENCE -BUSINESS RECORDS AFFIDAVIT

TEXAS HEALTH HARRIS HEB ER RECORDS 4/10/2010

    CL PRIOR STATEMENTS 4/10/10 HEB EMERGENCY ROOM AFFIDAVIT IN EVIDENCE

4/10/2010      19:28       (7:28)     Domestic dispute with husband kicked in knee fell now cannot stand on leg         ER pg 11‐13

                                       PD not notified 51 y.o. DOB: 911111958 

                                      Visit Date: 411012010 

                                      Account Number9:0 60052031 MRN:0 70013282 

                                      Room #: 61 

                                      Chief Complaint: Knee Injury (Major) 

                                      HPI 

                                      7:28 PM Cathe  L         51     f male presents to the ER complaining of right 

                                      knee injury onset pta. 

                                      Pt. states her husband allegedly kicked her right knee. 

                                      Pt. reports her husband did a type of maneuver where he grabbed her ankle 

                                      and kicked her knee, severely twisting her knee. 

                                       Pt. states when she tries to walk on knee it feels wobbly and goes out on 

                                      her. 

                                       No other injuries at this time. 

                                       No other complaints.  

                                      Pt. has RA and mild right knee menisectomy as a teenager. 

                                       Denies any other injury during this incedent. 




4/10/2010      19:33       (7:33)     Admiting Diag. Possible broken knee Injury: kicked in knee,pain.                  ER pg 24




                                                                                                                        TFL086
4/10/2010     19:45    (7:45)     kicked right knee                                                               ER pg 11

4/10/2010     20:13    (8:13)     Comment Dr. Peckepaugh PTA Domestic dispute with husband Kicked in              ER pg 10

                                  knee. 




4/10/2010     20:27    (8:27)     Husband tripped her                                                             ER pg 9

4/10/2010     20:32    (8:32)      Patient stated a below‐DF,  My husband tripped me.‐DF                          ER Pg 8




4/10/2010     23:01    (11:00)    he purposely bumped me into the wall , I stumbled  & he did a “military take    Vic Vol Statement Pg1

                                  down” kick to my right knee. 




             g. And differ from TestimonyAPPENDIX 11. ARGUMENT

                Trl Rcd 43.10 He wrapped his ankle around the lower




                                                                                                                  TFL087
part of my leg and flipped it out at a right angle




                                                     TFL088
id APP 4




  TFL089
See APPENDIX 12 DENIES ANY OTHER INJURIES AT

THIS TIME exceeds reasonable doubt of a crime.




                                                 TFL091
id 1. APP One




        TFL095
APP FIFTEEN




   TFL097
TFL099
In Walker v. Packer, the Texas Supreme Court attempted to re-instate

mandamus as an “extraordinary remedy, available only in limited

circumstances.” The Court’s analysis focused on reaffirming two basic

requirements: there must be a clear abuse of discretion committed by the

trial court in applying the law and there must be no adequate remedy by

appeal.

It is clear in the complete record the Court exceeded this standard and

actually stonewalled any attempt at relief.

If not but for the abuse of discretion of the court the relator would

succeeded in attempts to appeal and stood trial in protective order

allegations.

The courts blindness to the wrongful actions of counsel in this

adjudication are apparent in the record.

Taken as a whole, evidence in record utilized, no reasonable jurist would

find the relator guilty nor would a reasonable court circumvent every

attempt to correct the gross errors.



                                                                   TFL100
Actions of the officers of the court violated relator’s rights and

prejudiced the outcome.

The court abused its discretion by the rule of law.

Walker v. Packer, 827 S.W.2d 833, 8407 Id. at 840.

“Counsel’s errors were so serious as to deprive the defendant of a fair

trial, a trial whose result is reliable,” Strickland v. Washington, supra,

466 U.S. at 687(III), 104 S. Ct. 2052; See id. 2. ARGUMENT;

CONSTITUTIONALY INEFFECTIVE COUNSEL

The trial Court abused its discretion in failing to perform in compliance

with Canon 1: Upholding the Integrity and Independence of the

Judiciary CODE OF JUDICAL CONDUCT

“An independent and honorable judiciary is indispensable to justice in

our society. A judge should participate in establishing, maintaining and

enforcing high standards of conduct, and should personally observe

those standards so that the integrity and independence of the




                                                                     TFL101
Judiciary is preserved. The provisions of this Code are to be construed

and applied to further that objective.”

This Trial Court, in the preponderance of this record, failed to administer

justice




                                                                  TFL102
PRAYER

 Relator is innocent. It is because of that fact the request is made for

 any opportunity to substantiate evidence.

 Medical evidence supports relators contention no crime took place.

 Medical evidence refutes contention of complainant who was using

 the claim and in fact succeeded in obtaining favorable treatment in

 divorce court.

 Complainant was suffering from rheumatoid arthritis and suffered

 from a narcotics addiction at the time of the incident and used a

 campaign of distortion and fear to destroy credibility of relator to

 avoid detection. Later, the orthopedic surgeon discovered the

 addiction and refused to treat the complainant any further.

 Overall the possible relief is in remand to the State Court of Criminal

 Appeals for a full and fair hearing of the merits of the relator.

 A hearing for relief from the judgments of trial court that prevented

 review or appeal affording a forum that allows the factual

 presentation of all the evidence is desired.

                                                                     TFL103
Any opportunity to prove by substantial evidence, innocence before

lawful authority is relator’s outcome.

Because of interference with the Rule 11 procedure and denial of

withdrawal of guilty plea, the court may allow return to plea, sentence

and allow the appeal.

Citing State v. Williams, 666 N.W.2d 58, 60, 65 (Wis. 2003)

(prohibiting the judge from playing any role in the plea bargaining

process and allowing the defendant to withdraw a plea resulting from

the trial judge’s invitation to the defendant, his counsel, and the

prosecutor to “have a little chat in chambers”).

  Realtor submits interference on the part of the trial court

Because the motion for new trial was allowed to expire then the court

may allow the motion and hold a hearing to determine if substantial

evidence verifies contentions of relator.

“Appellant', s motion for new trial, supported by his affidavit was

filed in a timely manner.



                                                                 TFL104
The motion raised a matter not determinable from the record, namely,

that trial counsel was ineffective for failing to inform appellant of a

plea bargain offered by the State. Because appellant's motion for new

trial raised a matter not determinable from the record, upon which he

could be entitled to relief, see, Ex parte Wilson, 724 S.W.2d 72, 74

(Tex.Cr. App.1987); and Randle v. State, 847 S.W.2d 576

(Tex.Cr.App.1993), we hold the trial judge abused his discretion in

failing to hold a hearing pursuant to Rule 31(d). Mclntire, 698 S.W.2d

at 660. Accordingly, the judgment of the Court of Appeals is reversed

and the cause is remanded to the trial court for a hearing on allegation

IX of appellant's motion for new trial. Mclntire, 698 S.W.2d at 661.

Reyes v. State, 849 S.W.2d 812 (Tex. Crim. App. 1993)

Because of the failures in 11.072 Habeas Corpus, the court may

allow an amended writ and allow hearing to determine if substantial

evidence verifies contentions of relator




                                                                 TFL105
b. As stated in State v Guerrero (June 5, 2013, PD-1258-12)

“Def did not meet his burden of proving, by a preponderance of the

evidence, facts that would entitle him to relief;

  counsel did not file a proper habeas application under 11.072;

counsel’s statements were not competent evidence, and even if they

were, those statements did not prove, by a preponderance of the

evidence, that def was improperly denied right to counsel before

pleading guilty”;

it was not sworn to, and it evaded the requirement of a sworn

pleading for an application for habeas corpus relief.

The motion did not contain affidavits, associated exhibits, a

memorandum of law, or anything else to establish specific facts that

might entitle def to relief.

Even if counsel’s statements were accepted as competent evidence,

def still was not entitled to relief because those statements did not

prove, by a preponderance of evidence, that def’s waiver of counsel

was unknowing, unintelligent or involuntary.

                                                                 TFL106
   As stated in 11.072 sec. 4, described in Ex parte Hargett, 819 S.W.2d
866, 868-69 (Tex. Crim. App. 1991), and employed in Ex parte

   Gonzales, 12 S.W.3d 913, 914-15 (Tex. App. - Austin 2000, pet.

   ref'd), no longer applies to applications for a writ of habeas corpus

   filed by a person who is serving or who has served a community

   supervision term. Ex parte Villanueva (April 30, 2008, PD-1836-06)

    The writ issues by operation of law, represents a significant departure

   from prior writ law that allowed a judge, in his or her discretion, to

   refuse to issue a writ.

      Under prior law, when the trial judge refused to issue a writ, an

applicant had no right to appeal. In providing for automatic issuance,

Section 4 eliminates a trial judge's discretion to refuse to issue a writ.

Sections 4 and 8, taken together, signify that the rule governing appellate

review.

Because this relator had no knowledge of 11.072 writ then no appeal

could be offered.

   Because it is in the interest of justice, relator prays this court apply its
                                                                       TFL107
discretion in order to obtain any hearing that will determine truth in

the conviction of an innocent person.

Because of the failure to act on “a judicial writ issued by the proper

court to the individual, official, or board to whom it is addressed, to

perform some specific legal duty to which the party applying for the

writ is entitled under legal right to have performed”, will result in the

continued miscarriage of justice, persecution of an innocent person

and allow those who chose to abuse the law for their own outcome to

flourish unchecked.




Because it is in the interest of the State of Texas and its people to

insure the State and Federal Constitutions are upheld and justice be

served this prayer is for the lawful authority to assess the true

substantive facts that would have prevented this miscarriage of

justice.




                                                                    TFL108
TFL109
APPENDIX
22. APPENDIX TWENTY TWO “I can’t give up my right to appeal”
APPENDIX TWENTY ONE; TRIAL RECORD PACER DOCUMENT
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 1 of 76 PageID 502




                                                                      RA 001
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 2 of 76 PageID 503




                                                                      RA 002
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 3 of 76 PageID 504




                                                                      RA 003
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 4 of 76 PageID 505




                                                                      RA 004
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 5 of 76 PageID 506




                                                                      RA 005
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 6 of 76 PageID 507




                                                                      RA 006
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 7 of 76 PageID 508




                                                                      RA 007
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 8 of 76 PageID 509




                                                                      RA 008
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 9 of 76 PageID 510




                                                                      RA 009
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 10 of 76 PageID 511




                                                                      RA 010
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 11 of 76 PageID 512




                                                                      RA 011
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 12 of 76 PageID 513




                                                                      RA 012
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 13 of 76 PageID 514




                                                                      RA 013
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 14 of 76 PageID 515




                                                                      RA 014
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 15 of 76 PageID 516




                                                                      RA 015
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 16 of 76 PageID 517




                                                                      RA 016
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 17 of 76 PageID 518




                                                                      RA 017
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 18 of 76 PageID 519




                                                                      RA 018
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 19 of 76 PageID 520




                                                                      RA 019
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 20 of 76 PageID 521




                                                                      RA 020
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 21 of 76 PageID 522




                                                                      RA 021
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 22 of 76 PageID 523




                                                                      RA 022
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 23 of 76 PageID 524




                                                                      RA 023
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 24 of 76 PageID 525




                                                                      RA 024
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 25 of 76 PageID 526




                                                                      RA 025
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 26 of 76 PageID 527




                                                                      RA 026
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 27 of 76 PageID 528




                                                                      RA 027
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 28 of 76 PageID 529




                                                                      RA 028
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 29 of 76 PageID 530




                                                                      RA 029
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 30 of 76 PageID 531




                                                                      RA 030
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 31 of 76 PageID 532




                                                                      RA 031
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 32 of 76 PageID 533




                                                                      RA 032
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 33 of 76 PageID 534




                                                                      RA 033
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 34 of 76 PageID 535




                                                                      RA 034
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 35 of 76 PageID 536




                                                                      RA 035
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 36 of 76 PageID 537




                                                                      RA 036
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 37 of 76 PageID 538




                                                                      RA 037
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 38 of 76 PageID 539




                                                                      RA 038
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 39 of 76 PageID 540




                                                                      RA 039
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 40 of 76 PageID 541




                                                                      RA 040
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 41 of 76 PageID 542




                                                                      RA 041
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 42 of 76 PageID 543




                                                                      RA 042
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 43 of 76 PageID 544




                                                                      RA 043
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 44 of 76 PageID 545




                                                                      RA 044
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 45 of 76 PageID 546




                                                                      RA 045
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 46 of 76 PageID 547




                                                                      RA 046
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 47 of 76 PageID 548




                                                                      RA 047
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 48 of 76 PageID 549




                                                                      RA 048
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 49 of 76 PageID 550




                                                                      RA 049
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 50 of 76 PageID 551




                                                                      RA 050
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 51 of 76 PageID 552




                                                                      RA 051
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 52 of 76 PageID 553




                                                                      RA 052
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 53 of 76 PageID 554




                                                                      RA 053
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 54 of 76 PageID 555




                                                                      RA 054
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 55 of 76 PageID 556




                                                                      RA 055
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 56 of 76 PageID 557




                                                                      RA 056
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 57 of 76 PageID 558




                                                                      RA 057
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 58 of 76 PageID 559




                                                                      RA 058
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 59 of 76 PageID 560




                                                                      RA 059
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 60 of 76 PageID 561




                                                                      RA 060
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 61 of 76 PageID 562




                                                                      RA 061
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 62 of 76 PageID 563




                                                                      RA 062
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 63 of 76 PageID 564




                                                                      RA 063
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 64 of 76 PageID 565




                                                                      RA 064
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 65 of 76 PageID 566




                                                                      RA 065
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 66 of 76 PageID 567




                                                                      RA 066
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 67 of 76 PageID 568




                                                                      RA 067
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 68 of 76 PageID 569




                                                                      RA 068
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 69 of 76 PageID 570




                                                                      RA 069
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 70 of 76 PageID 571




                                                                      RA 070
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 71 of 76 PageID 572




                                                                      RA 071
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 72 of 76 PageID 573




                                                                      RA 072
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 73 of 76 PageID 574




                                                                      RA 073
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 74 of 76 PageID 575




                                                                      RA 074
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 75 of 76 PageID 576




                                                                      RA 075
Case 4:13-cv-00211-Y-BJ Document 40-2 Filed 08/23/13   Page 76 of 76 PageID 577




                                                                      RA 076
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 1 of 74 PageID 655




                                                                      RA 154
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 2 of 74 PageID 656




                                                                      RA 155
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 3 of 74 PageID 657




                                                                      RA 156
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 4 of 74 PageID 658




                                                                      RA 157
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 5 of 74 PageID 659




                                                                      RA 158
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 6 of 74 PageID 660




                                                                      RA 159
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 7 of 74 PageID 661




                                                                      RA 160
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 8 of 74 PageID 662




                                                                      RA 161
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 9 of 74 PageID 663




                                                                      RA 162
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 10 of 74 PageID 664




                                                                      RA 163
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 11 of 74 PageID 665




                                                                      RA 164
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 12 of 74 PageID 666




                                                                      RA 165
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 13 of 74 PageID 667




                                                                      RA 166
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 14 of 74 PageID 668




                                                                      RA 167
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 15 of 74 PageID 669




                                                                      RA 168
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 16 of 74 PageID 670




                                                                      RA 169
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 17 of 74 PageID 671




                                                                      RA 170
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 18 of 74 PageID 672




                                                                      RA 171
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 19 of 74 PageID 673




                                                                      RA 172
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 20 of 74 PageID 674




                                                                      RA 173
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 21 of 74 PageID 675




                                                                      RA 174
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 22 of 74 PageID 676




                                                                      RA 175
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 23 of 74 PageID 677




                                                                      RA 176
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 24 of 74 PageID 678




                                                                      RA 177
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 25 of 74 PageID 679




                                                                      RA 178
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 26 of 74 PageID 680




                                                                      RA 179
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 27 of 74 PageID 681




                                                                      RA 180
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 28 of 74 PageID 682




                                                                      RA 181
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 29 of 74 PageID 683




                                                                      RA 182
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 30 of 74 PageID 684




                                                                      RA 183
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 31 of 74 PageID 685




                                                                      RA 184
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 32 of 74 PageID 686




                                                                      RA 185
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 33 of 74 PageID 687




                                                                      RA 186
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 34 of 74 PageID 688




                                                                      RA 187
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 35 of 74 PageID 689




                                                                      RA 188
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 36 of 74 PageID 690




                                                                      RA 189
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 37 of 74 PageID 691




                                                                      RA 190
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 38 of 74 PageID 692




                                                                      RA 191
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 39 of 74 PageID 693




                                                                      RA 192
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 40 of 74 PageID 694




                                                                      RA 193
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 41 of 74 PageID 695




                                                                      RA 194
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 42 of 74 PageID 696




                                                                      RA 195
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 43 of 74 PageID 697




                                                                      RA 196
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 44 of 74 PageID 698




                                                                      RA 197
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 45 of 74 PageID 699




                                                                      RA 198
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 46 of 74 PageID 700




                                                                      RA 199
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 47 of 74 PageID 701




                                                                      RA 200
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 48 of 74 PageID 702




                                                                      RA 201
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 49 of 74 PageID 703




                                                                      RA 202
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 50 of 74 PageID 704




                                                                      RA 203
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 51 of 74 PageID 705




                                                                      RA 204
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 52 of 74 PageID 706




                                                                      RA 205
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 53 of 74 PageID 707




                                                                      RA 206
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 54 of 74 PageID 708




                                                                      RA 207
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 55 of 74 PageID 709




                                                                      RA 208
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 56 of 74 PageID 710




                                                                      RA 209
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 57 of 74 PageID 711




                                                                      RA 210
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 58 of 74 PageID 712




                                                                      RA 211
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 59 of 74 PageID 713




                                                                      RA 212
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 60 of 74 PageID 714




                                                                      RA 213
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 61 of 74 PageID 715




                                                                      RA 214
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 62 of 74 PageID 716




                                                                      RA 215
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 63 of 74 PageID 717




                                                                      RA 216
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 64 of 74 PageID 718




                                                                      RA 217
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 65 of 74 PageID 719




                                                                      RA 218
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 66 of 74 PageID 720




                                                                      RA 219
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 67 of 74 PageID 721




                                                                      RA 220
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 68 of 74 PageID 722




                                                                      RA 221
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 69 of 74 PageID 723




                                                                      RA 222
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 70 of 74 PageID 724




                                                                      RA 223
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 71 of 74 PageID 725




                                                                      RA 224
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 72 of 74 PageID 726




                                                                      RA 225
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 73 of 74 PageID 727




                                                                      RA 226
Case 4:13-cv-00211-Y-BJ Document 40-4 Filed 08/23/13   Page 74 of 74 PageID 728




                                                                      RA 227
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 1 of 45 PageID 729




                                                                      RA 228
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 2 of 45 PageID 730




                                                                      RA 229
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 3 of 45 PageID 731




                                                                      RA 230
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 4 of 45 PageID 732




                                                                      RA 231
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 5 of 45 PageID 733




                                                                      RA 232
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 6 of 45 PageID 734




                                                                      RA 233
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 7 of 45 PageID 735




                                                                      RA 234
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 8 of 45 PageID 736




                                                                      RA 235
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 9 of 45 PageID 737




                                                                      RA 236
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 10 of 45 PageID 738




                                                                      RA 237
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 11 of 45 PageID 739




                                                                      RA 238
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 12 of 45 PageID 740




                                                                      RA 239
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 13 of 45 PageID 741




                                                                      RA 240
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 14 of 45 PageID 742




                                                                      RA 241
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 15 of 45 PageID 743




                                                                      RA 242
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 16 of 45 PageID 744




                                                                      RA 243
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 17 of 45 PageID 745




                                                                      RA 244
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 18 of 45 PageID 746




                                                                      RA 245
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 19 of 45 PageID 747




                                                                      RA 246
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 20 of 45 PageID 748




                                                                      RA 247
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 21 of 45 PageID 749




                                                                      RA 248
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 22 of 45 PageID 750




                                                                      RA 249
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 23 of 45 PageID 751




                                                                      RA 250
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 24 of 45 PageID 752




                                                                      RA 251
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 25 of 45 PageID 753




                                                                      RA 252
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 26 of 45 PageID 754




                                                                      RA 253
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 27 of 45 PageID 755




                                                                      RA 254
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 28 of 45 PageID 756




                                                                      RA 255
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 29 of 45 PageID 757




                                                                      RA 256
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 30 of 45 PageID 758




                                                                      RA 257
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 31 of 45 PageID 759




                                                                      RA 258
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 32 of 45 PageID 760




                                                                      RA 259
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 33 of 45 PageID 761




                                                                      RA 260
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 34 of 45 PageID 762




                                                                      RA 261
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 35 of 45 PageID 763




                                                                      RA 262
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 36 of 45 PageID 764




                                                                      RA 263
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 37 of 45 PageID 765




                                                                      RA 264
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 38 of 45 PageID 766




                                                                      RA 265
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 39 of 45 PageID 767




                                                                      RA 266
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 40 of 45 PageID 768




                                                                      RA 267
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 41 of 45 PageID 769




                                                                      RA 268
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 42 of 45 PageID 770




                                                                      RA 269
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 43 of 45 PageID 771




                                                                      RA 270
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 44 of 45 PageID 772




                                                                      RA 271
Case 4:13-cv-00211-Y-BJ Document 40-5 Filed 08/23/13   Page 45 of 45 PageID 773




                                                                      RA 272
     20. APPENDIX 20; AFFIDAVIT OF SKYE LEVEE

21   INTERROGATORIES

22     1. Are you the daughter of Theodore Floyd Levee and his former wife, your mother,

23        Pamela Levee Fitzgerald?

24           a. Answer;

25

26     2. Were you in attendance at this trial? ;

27               Criminal Cause # 1239907R, styled The State of Texas v. Theodore Floyd

28               Levee, in which relator is charged with the offense of Aggravated Assault

29               Causing Serious Bodily Injury (22.02(a)(1) of Cathey Edmondson Levee, in

30               the 432nd District Court of Tarrant County Texas conducted October 13 -14

31               2011

32           a. Answer;

33

34     3. Were you available to testify at that trial if called?

35           a. Answer;

36

37     4. Was there any occasion where Defense Counsel Steven Bell and you met or talked

38        before that trial?

39           a. Answer



                                                       APPENDIX SKYE LEVEE Page 2 of 16
     20. APPENDIX 20; AFFIDAVIT OF SKYE LEVEE

40     5. Following the courts verdict, in recess pending answer concerning bond to Florida

41        were you in the company of Risa Runo and Theodore Levee during the

42        conversation of an agreement instigated by Steven Bell counsel for the defense?

43           a. Answer:

44

45     6. Did you observe Mr. Bell specifically state Mr. Levee “needed to plead guilty or

46        he was going straight to jail for the next ten years and if he pleaded guilty he could

47        be on a plane by tomorrow going home to Miami and continue his life”?

48           a. Answer;

49

50     7. Did Mr. Bell address Mr. Levee, Ms. Runo and you, in his discussion of the terms

51        of that offer of an agreement?

52           a. Answer;

53

54     8. Did Mr. Levee participate in that discussion?

55           a. Answer;

56     9. Did you observe Ms. Runo ask Mr. Bell questions of appealing the guilty verdict?

57           a. Answer;

58

59     10.Did you observe Mr. Bell state he would not appeal?

                                                     APPENDIX SKYE LEVEE Page 3 of 16
     20. APPENDIX 20; AFFIDAVIT OF SKYE LEVEE

60           a. Answer;

61

62     11.Did you observe Mr. Bell stating no appeal of the court’s verdict was available?

63           a. Answer;

64

65     12.Did you observe Mr. Bell state no attorney would appeal this case?

66           a. Answer;

67

68     13.Was the exact word Mr. Bell used to “plead”?

69           a. Answer;

70

71     14.Did you observe Mr. Bell advising Mr. Levee to agree with the court and accept

72        the offer in spite of his continued profession of innocence?

73           a. Answer;

74

75     15.Is it your opinion Mr. Bell instructed Mr. Levee to agree to the courts offer and to

76        misstate his guilt in order to obtain the probation and immediate return home to

77        Florida?

78           a. Answer;

79
                                                     APPENDIX SKYE LEVEE Page 4 of 16
     20. APPENDIX 20; AFFIDAVIT OF SKYE LEVEE

80     16.Upon return to the court did you observe the Judge asking Mr. Bell if he advised

81        his client of his right to appeal?

82           a. Answer;

83

84     17.Did you observe Mr. Bell answering the Judges question as “I don’t do appeals”?

85           a. Answer;

86

87     18.Did you observe Mr. Bell at any time stating he was “through with this case”?

88           a. Answer;

89

90

91     19.Please state you recollection of the demeanor and actions of Mr. Bell during that

92        period of time

93           a. Answer;

94

95

96

97

98

                                                    APPENDIX SKYE LEVEE Page 5 of 16
      20. APPENDIX 20; AFFIDAVIT OF SKYE LEVEE

 99

100      20.Please state your recollection of the demeanor and actions of Mr. Levee during that

101           period of time

102              a. Answer;

103

104

105

106

107

108

109      21.Is the attached affidavit bearing your signature your statement requested when

110           Theodore Floyd Levee attempted to obtain relief?

111              a. Answer;

112   Subject:      Court date and what I remember
113   From:         Skye (skyebcd@yahoo.com)
114   To:     Thelevee@yahoo.com;
115   Date: Sunday, March 18, 2012 5:48 PM
116
117   My name is Skye Levee, and i was in the hearing all day of Ted Levee. I am Ted Levee's
118   daughter. What I remember most about the trial was how Ted Levee's attorney came out
119   to tell him he had to take What the judge was offering and that if he didn't he would be in
120   the mercy of the judge and go straight to jail. The judge was offering "10 to 10”.. Which
                                                       APPENDIX SKYE LEVEE Page 6 of 16
      20. APPENDIX 20; AFFIDAVIT OF SKYE LEVEE

121   I think was 10 yrs probation, but what I didn't realize that meant forever with a felony.
122   Ted Levee sat on a bench outside of court room in a state of shock.. Head down.. Saying
123   nothing.. What seemed to be an eternity. When he finally went into the court room.. He
124   was confused.. And spoke out of disbelief.. Which I understand came across as
125   disrespectful towards the judge. Ted Levee requested to go outside to speak to his
126   attorney again. This is after being outside for a while, so the judge again wasn't happy.
127   This was a late afternoon on Friday.. Already way paste the normal time of the court.
128   Several times during testimony Ted Levee's attorney didn't say things that should have
129   been said. Ted Levees attorney did say the other side had to prove without a reasonable
130   doubt. This was the only thing the kept us very positive.. Their was doubt all over the
131   place!! Ted Levee's attorney failed to show light of several things and the other side
132   showed many things that were not relevant.. But was painting Ted Levee as a person
133   capable of doing what he was accused of
134   Doing.
135   Thank you so much. Skye Levee
136
137

138

139




                                                      APPENDIX SKYE LEVEE Page 7 of 16
      20. APPENDIX 20; AFFIDAVIT OF SKYE LEVEE

140   My name is Skye Levee, and i was in the hearing all day of Ted Levee. I am Ted Levee's

141   daughter. What I remember most about the trial was how Ted Levee's attorney came out

142   to tell him he had to take What the judge was offering and that if he didn't he would be in

143   the mercy of the judge and go straight to jail. The judge was offering "10 to 10”.. Which

144   I think was 10 yrs probation, but what I didn't realize that meant forever with a felony.

145   Ted Levee sat on a bench outside of court room in a state of shock.. Head down.. Saying

146   nothing.. What seemed to be an eternity. When he finally went into the court room.. He

147   was confused.. And spoke out of disbelief.. Which I understand came across as

148   disrespectful towards the judge. Ted Levee requested to go outside to speak to his

149   attorney again. This is after being outside for a while, so the judge again wasn't happy.

150   This was a late afternoon on Friday.. Already way paste the normal time of the court.

151   Several times during testimony Ted Levee's attorney didn't say things that should have

152   been said. Ted Levees attorney did say the other side had to prove without a reasonable

153   doubt. This was the only thing the kept us very positive.. Their was doubt all over the

154   place!! Ted Levee's attorney failed to show light of several things and the other side

155   showed many things that were not relevant.. But was painting Ted Levee as a person

156   capable of doing what he was accused of




                                                        APPENDIX SKYE LEVEE Page 8 of 16
      20. APPENDIX 20; AFFIDAVIT OF SKYE LEVEE

157   Doing. Affidavit of Skye Levee




158




                                          APPENDIX SKYE LEVEE Page 9 of 16
      20. APPENDIX 20; AFFIDAVIT OF SKYE LEVEE




159
                                         APPENDIX SKYE LEVEE Page 10 of 16
      20. APPENDIX 20; AFFIDAVIT OF SKYE LEVEE




160
                                         APPENDIX SKYE LEVEE Page 11 of 16
      20. APPENDIX 20; AFFIDAVIT OF SKYE LEVEE




161
                                         APPENDIX SKYE LEVEE Page 12 of 16
      20. APPENDIX 20; AFFIDAVIT OF SKYE LEVEE




162
                                         APPENDIX SKYE LEVEE Page 13 of 16
      20. APPENDIX 20; AFFIDAVIT OF SKYE LEVEE




163
                                         APPENDIX SKYE LEVEE Page 14 of 16
      20. APPENDIX 20; AFFIDAVIT OF SKYE LEVEE




164
                                         APPENDIX SKYE LEVEE Page 15 of 16
      20. APPENDIX 20; AFFIDAVIT OF SKYE LEVEE

165




                                         APPENDIX SKYE LEVEE Page 16 of 16
 19. APPENDIX NINETEEN ; AFFIDAVIT OF RISA RUSSO
 1   I, Risa Runo, went to court with Ted Levee and his daughter, Skye, on Oct. 2011 to hear closing

 2   statements and be there for support for both Ted and his daughter.

 3   We returned to the court room

 4   where judge Gonzales found Ted guilty. I was shocked , along with Skye, and Ted went into shut down.

 5   We went back to the hail where Ted just kept looking at the floor saying, “But I didn’t do it. Bell was

 6   telling us that Ted needed to plead guilty or he was going straight to jail for the next ten years.

 7    If he pleaded guilty he could be on a plane by tomorrow going home to Miami and continue his life. I
 8   said,

 9   I asked about an appeal and he said that he would not appeal. That he was done with this case. I said
10   what about another attorney appealing and he said that there was no way we would find any attorney
11   to appeal this case.

12   Said his best chance was to plead guilty and both violations would go away, they would be

13   dismissed, there would be a $100 fine, and he could go home tomorrow and get on with his life,

14   Mr. bell was speaking to Skye and me, more like bullying.

15   Skye kept saying, “Papa just plead guilty and get on with your life.”

16   She did not understand until later, that a felony on your record never goes away.

17   Ted never said anything or even looked up. He just told his attorney,

18   “I will do whatever you want me to do, but I didn’t do it, and I want to die.”

19   It’s like he wasn’t there anymore. When they went back into court and the judge asked Ted for his plea
20   he said I can’t do this, I can’t plead guilty to something I did not do.

21   He and Bell went back outside, Bell was visibly agitated and so were the other people working in

22   the court.

23   I even heard one of them complaining about “This would be happening on Fri afternoon.” I

24   don’t know what was said in the hall this time because Bell told Skye and me to stay.

25   When they came back before the judge he asked Bell if he had advised Ted of his rights to an appeal?
26   Bell replied” No, your honor, I don’t do appeals”

27   This was the first Skye and I had ever heard about this, he had led us to believe that he did appeals but
28   that there would never be a chance of one with him or any other attorney.

29   Ted pled guilty and the next shocker was that the judge wanted to know how he plead on the

30   Po violations( the ones that were supposed to be dismissed according to Bell)
31   Bell did get one dismissed considering Ted was standing with Bell in the court in front of a judge when
32   the supposed violation happened.

33   The next let-down by Bell in the court room was that the $100 fine was now a $1000.

34   We still thought Ted would at least be able to go home to Miami and go back to school.

35   After court, Ted was not in his right mind. He wanted to die. My parents and I were very worried about
36   him and all agreed that one of us needed to be with him at all times for fear that he would commit
37   suicide. I am not sure how he could have been found guilty, but I do not feel that he was represented
38   properly by his attorney and find this all to be a travesty of justice.
39
40
41   AFFIDAVIT OF RISA RUNO
42
43

44

45
46
47
48
49
50
51
52
53
54
APPENDIX EIGHTEEN; Fraud on the Federal Court –
Misstatement of law Responant Conder Affidavit


In the matter of the attempt for relief by Theodore Floyd Levee in application for

Habeas Corpus writ 28 U.S.C.2254 materially false, fictitious, and fraudulent

statements and representations where made under oath.

Criminal District Attorney Joe Shannon, Assistant Criminal District Attorney

Steven W. Condor and Assistant District Attorney Timothy Rodgers, filed false

statements in deference to the law and the direction of the United States District

Court Magistrate in comment and in submitted and filed affidavit.

The federal false statement statute1 is used in a number of areas when information

or reports must be filed with a department or agency of the United States, or when

the government gathers information from individuals and companies in the course

of exercising its authority. The statute prohibits making "any materially false,

fictitious, or fraudulent statement or representation" in relation to any matter

"within the jurisdiction of the executive, legislative, or judicial branch of the

Government of the United States." 2

The following affidavit and sworn by Assistant prosecutor Rodgers and utilized by

Mr. Shannon and Mr. Condor in the denial of the Habeas Corpus of Theodore


1
    § 14.07 False Statements (18 U.S.C. § 1001)
2
    1-14 The Prosecution and Defense of Public Corruption §




                                                                                    4-001
Levee is a fraud, a sham and an intentional act of misrepresentation of facts with

the intention of depriving relator of constitutional rights.

This action further hampered relator’s ability to obtain due process and is

instrumental in the delay in filing this extraordinary writ of mandamus.




Theodore Levee

Relator




                                                                              4-002
Fraud on the Federal Court

The District Attorney of Tarrant County Texas was respondent counsel in

22 U.S.C. 2254 application and committed fraud on the court.

As respondent counsel The District Attorney Office of Tarrant County Texas

misstated the requirement of service for the applicant in as 11.072 writ of Habeas

Corpus to the Magistrate of the United States District Court of North Texas Fort

Worth Division. That misstatement of law concerning the requirement of service

was contrary to fact of law and caused the dismissal with prejudice of the federal

habeas corpus 28 U.SW.C. 2254

The statement to Federal Magistrate was;3

“The petitioner further suggests some misfeasance by the Tarrant County District
Clerk's Office because he was not personally served with the State's answer by the
district clerk's office. That service requirement applies to article 11.07 writs. See
Tex. Code Crim. Proc. art.11.07 §7.
 Article 11.072 places the onus of service on the State. See Tex. Code Crim. Proc.
art. 11.072 §5(d).
 The State fulfilled its responsibility by serving Mr. Richards (the petitioner's state
writ attorney) on May 11, 2011. What information provided to the petitioner by
Mr. Richards is outside the State's knowledge or control.”




3
    Case 4:13-cv-00211-Y Doc 43 1 of 5 Page ID 789




                                                                                 4-003
FACTUAL Tex. Code Crim. Proc. art. 11.072 Sec. 5. (d) Any answer, motion, or

other document filed by the state must be served on the applicant by certified mail,

return receipt requested, or by personal service.

11.13 APPLICANT - The word applicant, as used in this Chapter, refers to the

person for whose relief the writ is asked, though the petition may be signed and

presented by any other person.

In that act relator was prevented from review of wrongful conviction, with

prejudice. The action was based on failure of relator to appeal the 11.072 Writ of

Habeas Corpus presented to the trial court; Relator contends that he knew nothing

about the writ and could not appeal what he did not know.

Respondent in claim relator failed to exhaust states remedies chided the court in

the misstatement of requirement of service specifically to the applicant / relator as

made by The District Attorney Office of Tarrant County Texas and was further

proof of the unknown writ.

The actions of The Tarrant County District Attorney’s Office in the trial and then

in attempts at circumvented the 28 U.S.C. 2254 application for review further

suppressed review and delayed this ultimate mandamus writ.




                                                                               4-004
In that the federal 2254 writ was dismissed with prejudice for failure to exhaust

state court remedies, as required by 28 U.S.C. § 2254(b), the respondent lied.

The proper focus is not on the conduct of the prosecutor, but whether the trial was

fair. Smith v. Phillips, 455 U.S. at 219.

The action of the Tarrant County District Attorney’s Office is additionally

compromised in the affidavit filed by the assistant prosecutor in the trial - Mr.

Rodgers in that the court was clear all evidence would only be considered was in

the trial record.

That affidavit as stated by Mr. Rodgers – was on information not a part of and

actually refuted in trial record. It is obviously intended to mislead. (see Affidavit

Rodgers )




Petitioner next alleges that the prosecutor committed more than thirty acts of

misconduct. Only five of these alleged acts of misconduct are set forth with

sufficient particularity in the instant petition to enable this Court to make a

determination on the merits. Petitioner claims that the prosecutor misstated the

law, misstated the facts, made impermissible statements of personal belief or

opinion, and presented arguments based on facts not in evidence.




                                                                                  4-005
The standard for granting habeas relief on a claim of prosecutorial misconduct is

that the prosecutor's conduct renders the trial "fundamentally unfair." See Darden

v. Wainwright, 477 U.S. 168, 181, 106 S. Ct. 2464, 91 L. Ed. 2d 144 (1986); Smith

v. Phillips, 455 U.S. 209, 219, 102 S. Ct. 940, 71 L. Ed. 2d 78 (1982). A trial is

"infected with unfairness," and habeas relief is warranted, when the prosecutor

makes improper remarks and these remarks resulted in "actual" prejudice. Brecht

v. Abrahamson, 507 U.S. 619, 637-38, 113 S. Ct. 1710, 123 L. Ed. 2d 353 (1993)

(citing United States v. Lane, 474 U.S. 438, 449, 106 S. Ct. 725, 88 L. Ed. 2d 814

(1986)); Johnson v. Sublett, 63 F.3d 926, 930 (9th Cir. 1995). Habeas relief is

available only if the error had a substantial and injurious effect or influence on the

jury's verdict. Thompson v. Borg, 74 F.3d 1571, 1576 (9th Cir. 1996). The proper

focus is not on the conduct of the prosecutor, but whether the trial was fair. Smith

v. Phillips, 455 U.S. at 219.




                                                                                4-006
4-007
MISTATEMENT OF LAW




                     4-008
4-009
4-010
4-011
DISTRICT CLERK MANUEL




                        4-012
4-013
APPENDIX SEVENTEEN; SWORN AFFIDAVIT FOR DIVORCE
Affidavit for Divorce (Ambiguities)
05/23/2011     Mail                             Receipt # CCL-0306945            Modjarrad & Associates PC                (223.00)




                                                 CASE NO. 2011-003833-1
Cathey Levee vs Michael Musacarella                               §   Case Type: Injury/Damage - Motor Vehicle Accident
                                                                  §   Date Filed: 05/23/2011
                                                                  §    Location: County Court at Law No. 1
                                                                  §
                                                                  §


                                                     PARTY INFORMATION

                                                                                Lead Attorneys
Defendant                Musacarella, Michael                                   JASON N THOMAS
                          467 Arwine DR                                          Retained
                          Hurst, TX 76053                                       817-424-1001(W)


Plaintiff                Levee, Cathey                                          Gabriel A.. Riveros
                                                                                 Retained
                                                                                469-209-7725(W)


                                                EVENTS & ORDERS OF THE COURT

             DISPOSITIONS
  12/07/2012 Order of Non Suit (Judicial Officer: Pierson, Don)


             OTHER EVENTS AND HEARINGS
  05/23/2011 Original Petition     Doc ID# 1
  05/26/2011 Citation
                Musacarella, Michael                       Served                06/02/2011
                                                           Response Received     06/27/2011
                                                           Returned              06/06/2011
  06/27/2011 Defendant's Original Answer         Doc ID# 2
  06/27/2011 Vacation Letter     Doc ID# 3
  08/08/2011 Designation of Lead Counsel          Doc ID# 4
  08/17/2011 Letter Re: Objection & Response to Discovery         Doc ID# 5
  08/25/2011 Notice to Take Deposition        Doc ID# 6
  09/27/2011 Defendant's First Amended Original Answer          Doc ID# 7
  11/22/2011 Certified Deposition of Custody Records         Doc ID# 8
  11/29/2011 Certified Deposition of Custody Records         Doc ID# 9
  12/30/2011 Certified Deposition of Custody Records         Doc ID# 10
  02/21/2012 Vacation Letter     Doc ID# 11
  06/06/2012 Motion to Substitute Counsel         Doc ID# 12
  06/08/2012 Order to Substitute Counsel         Doc ID# 13
  07/16/2012 Notice of Dismissal by Court        Doc ID# 14
  07/30/2012 Letter Requesting Setting for Trial       Doc ID# 15
  10/02/2012 Order Setting Trial     Doc ID# 16
  10/29/2012 Rule 11 Agreement       Doc ID# 17
  11/26/2012 CANCELED Jury Trial (9:00 AM) (Judicial Officer Pierson, Don)
             Settled
                11/26/2012 Reset by Court to 11/26/2012
  12/06/2012 Motion for Non Suit      Doc ID# 18
  12/07/2012 Order for Non-Suit      Doc ID# 19
  12/07/2012 Civil Docket    Doc ID# 20


                                                   FINANCIAL INFORMATION



                Defendant Musacarella, Michael
                Total Financial Assessment                                                                                  22.00
                Total Payments and Credits                                                                                  22.00
                Balance Due as of 10/17/2014                                                                                 0.00
06/28/2011   Transaction Assessment                                                                22.00
06/28/2011   Mail                           Receipt # CCL-0308748   Amis & Farish                (22.00)



             Plaintiff Levee, Cathey
             Total Financial Assessment                                                          223.00
             Total Payments and Credits                                                          223.00
             Balance Due as of 10/17/2014                                                          0.00

05/23/2011   Transaction Assessment                                                               219.00
05/23/2011   Transaction Assessment                                                                 4.00
05/23/2011   Mail                           Receipt # CCL-0306945   Modjarrad & Associates PC   (223.00)
APPENDIX FIFTEEN; NEW EVIDENCE –ABUSE OF
PRESCRIPTION DRUGS, CHRONIC FOR FRACTURES
3|Page
4|Page
8|Page
11 | P a g e
13 | P a g e
14 | P a g e
17 | P a g e
19 | P a g e
20 | P a g e
21 | P a g e
22 | P a g e
23 | P a g e
24 | P a g e
25 | P a g e
26 | P a g e
27 | P a g e
28 | P a g e
29 | P a g e
30 | P a g e
31 | P a g e
APPENDIX FIFTEEN; NEW EVIDENCE –ABUSE OF
PRESCRIPTION DRUGS, CHRONIC FOR FRACTURES
3|Page
4|Page
8|Page
11 | P a g e
13 | P a g e
14 | P a g e
17 | P a g e
19 | P a g e
20 | P a g e
21 | P a g e
22 | P a g e
23 | P a g e
24 | P a g e
25 | P a g e
26 | P a g e
27 | P a g e
28 | P a g e
29 | P a g e
30 | P a g e
31 | P a g e
Cathey Levee's claim of 80% disabled is not supported anywhere in medical evidence.This page from the
business records affidavit of the states shows a contradiction to the statement Yet Prosecutor Rodgers
made it a major point in his closing to accuse Theodore Levee of being untruthful.
Prosecutor Rodgers is guilty of malfeasance

Claim to Hurst PD 80% disabled - 1st report of rib inj.
Saturday, December 03, 2011
5:50 PM
5/13/10 HPD Report 10-2679.2
   Victim services
   Cleared out bank account
   Unable to pay bills
   Crime Victims comp.
   Other photos o bruises taken several days later
   Broken rib overlooked
   Advised to call prosecutor
   Get med record and photo to prosecutor

5/14/10HPD Report 10-2679.3
   80% Disabled
   Mostly wheelchair bound
   Advised DA Injury to a disabled person
Business Aff. obtained from
Tarrant County Court House.

TX Ortho & Spine 4/12/10. Dr. Kadoko
   "We had a long discussion again. She wants knee fixed, but came a motorized scooter.
      Given that she uses that, it is suggested that functional level is limited; coupled with RA it is not
      clear that ACL reconstruction is indicated.
   She really said the scooter was obtained on the recommendation of her attorney.
   That she is otherwise "very active'.
Theodore Levee observations.
 Cathey Levee is involved in a questionable auto accident lawsuit alleging a debilitating back injury
6/2009. Ted Levee started questioning the need and scope of injury in third quarter of 2009.
  Major source of contention based on Ms. Levee's ability to go dancing for hours wearing high heels,
possibly exaggerating symptoms and comments concerning "ducking meetings" at work.
 Injury based on Mr. Levee's observations and the Levee's could not show a correlation to the level of
pain and evidence of injury.
 Ms. Levee climbed stairs, shopped and behaved as if nothing was wrong when she was away from work
and not in the public eye.
This was the same time frame as Dr. Callaghen commenting Ms. Levee was creating illness in the
children and Ms. Levee ordered Katy removed from mental health and drug treatment ADA.
                                       Mid - October 2009.
  1. Does Cathey Levee have a disability?
2.   Does Cathey Levee have a impairment

3. What is the basis for Cathey Levee's claim to the Hurst Police Dept. of being 80% disabled at the
   time of the allegation of assault on 3/10/10?

4. Has Cathey Levee had a Functional Capacity Evaluation?

5. What is the original injury?

6. What is the original cause of the injury?

7. Did Cathey Levee make the number up?
APPENDIX THIRTEEN; PROSECUTORS FALSE

AFFIDAVIT TO FEDERAL COURT




                                       3-001
3-002
3-003
3-004
3-005
3-006
3-007
AS STATED BY TIMOTHY RODGERS;
(Mr. Rodgers statements are in italics)
    (1) Summary of Facts

       (As reported by Catherine Levee and the Hurst Police Department)

             a. A Federal Courts review is limited to the record that was before the

                 state court that adjudicated the claim on the merits.1

On Saturday April 10, 2010 at about 8:53 PM, Officer Jimenez with the Hurst Police
Department was dispatched to Hurst-Euless-Bedford Hospital in reference to a
domestic violence assault. Once there Jimenez spoke to Catherine Levee (Cathy) who
reported that she had been assaulted by her husband, Theodore Levee. She stated that
she and Theodore had gotten into an argument about inappropriate comments he had
been making to their-




1
 As quoted in Magistrates Order , second page, Document 37 Page 2 of 2 Page ID 464
Cullen v. Pinholster, 131 S.Ct. 1388,1398
                                                                                     3-008
3-009
3-010
 (3) Theodore kicked Cathy numerous times in the leg.

            a. Incorrect.

                             1. Fact in the trial record that was before the state court

Defense Bell cross of Cathey Levee with objection by Mr. Rodgers

80.7 Q. Do you remember if you told them what had
80.8 happened? Did you give them -- the -- the officers your
80.9 version from the Hurst Police Department as to what
80.10 happened?
80.11 A. Yes.
80.12 Q. Okay. Do you remember telling the police that
80.13 he had kicked you numerous times in the legs?
80.14 A. No.
80.15 Q. So if the police report says that, would it be
80.16 accurate or inaccurate?
80.17 MR. RODGERS: Objection, Your Honor. The
80.18 police report is hearsay, and if he wanted to
80.19 cross-examine about what an officer may say, I
80.20 understand that, but he's cross-examining off of a
80.21 document with nobody to impeach on that.




                                                                                       3-012
3-013
(4) Her anterior cruciate ligament was torn

        a. Surgery in 1975 for right knee and was part of a prior injury

                     1. In fact the evidence in Business Record Affidavit Texas

                        Health HEB 00022

                           a. Anterior cruciate ligament disrupted

                     2. Allegation was part of an going complaint of pain from

                        1975 Preexisting right knee surgery Business Records

                        Affidavit 06/26/2002 Arthritis Center of Texas (pg. 2

                        Medical History)

                     3. Examples – sampling of Past complaints of right knee

                        injury




                                                                            3-014
3-016
3-017
Examples in evidence of Past Complaints of Right Knee Injury




                                                               3-018
3-019
3-020
3-021
(6)And medial meniscus torn

       a. Partially incorrect

                  1. The fact in evidence in Affidavit Texas Health

                     HEB 00022

                        a. medial meniscus diffusely abnormal

                                i. Prior surgery 1975




                                                                 3-023
(7)Fibula fractured in two places


         a. Incorrect – medical evidence shows one slight subtle proximal

            fibular fracture (crack).

                    1. Second fracture is untrue and nowhere in medical

                       evidence.

                    2. Based on history in evidence fractures as a chronic

                       condition existed, occurring before and since April

                       10 2010.

                          a. 4/25/06 Casting for fibular fracture

                          b. 12/30/10 Casting for fibular fracture

                          c. Acute on chronic for fractures (Dr. Kadoko)

                    3. In fact the evidence in Affidavit Texas Health HEB

                       00024 indicates a single possible fracture barely

                       evident




4/25/06 Casting for fibular fracture (Subjective)


                                                                     3-024
3-025
12/30/10 Casting for fibular fracture (Subjective third paragraph)




Acute on Chronic for Fractures per Dr. Kadoko (Assessment)

                                                                     3-026
3-028
(8)Later learned a rib had been broken during assault

        a. Untrue

                    1. HEB Business Affidavit 000013 –No other Injuries

                      at this time. No other Complaints. Denys any other

                      injury during this incident

                    2. No complaint made from 4/10/2010 to 5/09/2010

                      despite numerous doctor and therapy visits

                    3. Medical report 5/09/2010 cannot state any time of

                      injury – only “Focal soft tissue adjacent to the left

                      lateral fourth rib which has areas of cortical

                      disruption. This could be a minimally displace

                      fracture although malignant etiology is not

                      excluded”.

        b. No medical evidence before the court of a rib injury

        c. Photograph and testimony indicate injury to right side of chest.




                                                                       3-030
HEB Bus. Rec. Aff. 000013 –denies any other injury




Medical Report 05/09/2010 – left lateral rib
                                                     3-031
3-033
Copy of Pictures submitted into evidence indicate right side of body




10/06/2010 Radiology report indicating Left side injury of unknow time.

                                                                       3-034
(9) Suffering from Rheumatoid arthritis form many years She
   occasionally used a wheel chair to move around

        a. False

                   1. The wheel chair is unrelated to the Rheumatoid

                     Arthritis as stated in the record

                   2. Wheel chair was the result of an attempt at a civil

                     lawsuit in a 2009 auto Accident(pg. ID 531)

                   3. Wheelchair was admitted to Dr. Kadoko as being

                     “At the recommendation of my attorney” (Bus. Rec

                     Aff. Dr. Kadoko 4/23/2010)




Wheelchair was result of claim of lower back injury in 2009 Auto
Accident attempted lawsuit and additional source of Pain Medications.
                                                                     3-039
3-040
(10) But was able to function with a cane.

        a. Cathey Levee never ever used a cane – not in testimony nor in

           evidence




                                                                  3-042
(11) The State's witnesses testified, inter alia, that they had seen

   Theodore demonstrate what they all called a "whip kick" in the past.

        a. False.

                    1. Mr. Rodgers asserts “they”, “inter alia”.

                    2. Alexandra is the only one of the children to claim in

                       testimony anything about a “whip kick”

                    3. Term whip kick was in April 2010 Divorce

                       Affidavit in that the term was from Cathey Levee’s

                       father in the ER on April 10 2010 as sworn April

                       2010 by Cathey Levee (page 3)




                                                                       3-043
3-044
3-045
3-046
3-047
3-048
3-049
(12) Theodore claimed it was a movement he learned while in the

  military.

        a. Totally false.

        b. Not in testimony

                   1. There was no testimony or statement in existence

                      where the claim of any such statement by Theodore

                      Levee- again Mr. Rodgers made this up.




                                                                  3-050
(13) After the conviction, attorneys for the State and the defense had a

   discussion off of the record regarding how the trial was going to

   proceed. As a result, both parties agreed on a punishment for Levee.In

   exchange for his admission of guilt and waiver of right to appeal his

   conviction, Levee agreed to a sentence of ten years in prison which, by

   agreement, was probated over a period of ten years. In addition,

   Levee pleaded guilty to one pending violation of a protective order

   case and the State agreed to dismiss another.

        a. Incorrect

                   1. In 28 U.S.C. 2254 states reply in 11.072 is that

                       Levee did not plead guilty

                   2. The actual occurrence in the record of the trial was

                       the Court ordered defense counsel to find

                       COMPACT AGREEMENT authority to bond

                       awaiting a presentencing Investigation.

                   3. Mr. Bell never attempted to get information, instead

                       making an agreement to prevent the review of the

                       trial to suppress the ineffective assistance of

                       counsel.
                                                                         3-051
States reply to Petition for Writ of Habeas Corpus




                                                     3-052
3-053
3-054
Trial recess for COMPACT information




                                       3-055
3-056
3-057
(14) In prosecuting this case, I did not suppress any sworn statements of

  Catherine Levee. I did not seek to suppress any statements and only

  moved the Court to prevent both sides from mentioning circumstances

  surrounding the pending divorce that were not relevant to the criminal

  trial.

           a. False

                      1. A June 10 2010 letter to Mr. Rodgers stated there

                        existed a sworn statement by reputed eye witness

                        Catherine Levee.

                           a. Mr. Rodgers hid this letter and the sworn

                              statement.

                           b. Theodore Levee submitted a request to

                              authenticate the document to Tarrant County

                              District Attorney’s Office and was denied

                              evidence – from a “Open File Discovery

                              Rules” trial.

                           c. The subsequent action on Mr. Rodgers part to

                              keep the information of the sworn statement of

                              Catherine Levee suppressed shows the
                                                                      3-058
                 involvement of Texas Attorney General

                 suppressing the documents in open file

                 discovery and request under open records act.

              d. The request was made in the 28 U.S.C.2254

                 action as well as in the attempt to appeal the

                 civil ruling of the Divorce Court depriving

                 Theodore Levee of all rights and property.

Ordinarily, a witness may not be impeached by a pending
charge. However, a court may permit impeachment by pending
charges to show the bias, prejudice, or interest of the witness
in testifying. Nethery v. State, 692 S.W.2d 686, 699 (Tex.
Crim. App. 1985) cert. denied, 474 U.S. 1110, 88 L. Ed. 2d
931, 106 S. Ct. 897 (1986). An issue regarding the general
credibility of a witness in a criminal trial is not a material issue
in the sense that it will justify the admission of inherently
prejudicial evidence of details of an extraneous offense
committed by the witness. Murphy v. State, 587 S.W.2d 718,
722 (Tex. Crim.App. [Panel Op.] 1979).




                                                            3-059
Letter June 10 2010 to ADA Rodgers stating “Katy has written a notarized
statement of the events of 4/10 /10 and both of us are willing to testify.”

Cathey.Levee@fwisd.org


To 'TSRodgers@TarrantCounty.com', 'Beverly Storey', 'Jeanne Insuaste', 'thelevees5@msn.com'



   From:      Levee, Cathey (Cathey.Levee@fwisd.org)

   Sent:      Thu 6/10/10 7:23 PM

   To:        'TSRodgers@TarrantCounty.com'      (TSRodgers@TarrantCounty.com)

   Cc:        'Beverly Storey' (bevstorey@gmail.com); 'Jeanne Insuaste' (jeannecpl@sbcglobal.net);
              'thelevees5@msn.com' (thelevees5@msn.com)
Hotmail Active View




Tim,

Ted continues to contact and harass my family. He claims to have not been to my home on 4/28 because
he was at Dr. Grant’s office. Please see the attached map and how close it is to my home, 7 minutes (or
less). Additionally he claims he wasn’t at my home on 5/19 or 5/25 which is shown on the temporary
computer file I sent you earlier. On June 3rd when I checked my computer again, the temporary file from
CWA6215 had been deleted, so that would be the third time he has entered my home. The time to get to
the court house from my home says 21 minutes on the attached map but I can assure you that it does not
take that long without traffic. According to several sources the ankle monitor is not perfect and if it is a
range, my home would not be off the path he was supposed to be on. Also, I have been told that you can
wrap them with aluminum foil to prevent the signal from going through. It would only take 5 minutes for
him to do these things. He also has letters from my three daughters they wrote their biological father in
2005 when we started the adoption process.
When he was arrested and Officer Disraeli came to pick up his belongings, I gave him ALL his clothes, jewelry
and medication. NOTHING ELSE! If he has these letters, then he has gotten them from my file cabinets at
the house. He also has taken tools and the original copy of the two year protective order, my daughter
graduation announcements and other various items. He also has a signed note from the doctor in Ennis who
performed the rotary cuff surgery stating that he gave Ted hydrocodone and “hi




                                                                                                     3-060
wife” gave him something else that would make him crazy. I find it hard to believe that a doctor who
has never met me or seen my medical records would write such a letter, but that is what he is using
for his defense. Also, on the original form in February from Dr. Grant’s office, he wrote that he was
only allergic to iodine and Demerol. On the 4/28 form he added vicodin (hydrocodone, Norco) to the
list. He has used this medication for pain multiple times and I have a prescription bottle that he was
given for pain when he burned his hand a few years ago. This is the bottle I gave him his medicine from
before the assault because it was too late and the pharmacy was closed when I got home to pick up
the one from the Ennis doctor. He has also taken my hydrocodone on MULTIPLE occasions when his
shoulder hurt before his surgery. He also has several copies of my medical claims for my car wreck and
I do not know how he has gotten them without being in my house. He is trying to claim medical fraud
from my car accident last year. I had all these records in my home by my bed. He IS entering my house!
Why won’t anyone with any authority believe me?

Also, when Ted first started going to Dr. Grant in February of 2010 he signed a HIPPA form that I could
access his records. So I did. The doctor diagnosed him at that time as Bipolar II, ADD, with paranoid and
narcissistic tendencies, in addition to rage and control issues. According to the medical records he is
NOT taking any medication to control his Bipolar Disorder. He is only taking Adderall and Valium. I can
tell you that Adderall exacerbates his delusional behavior. If you would like me to     FAX you those
documents I can. As a Licensed Professional Counselor I can tell you that this combination is dangerous
and prone to stalking and unpredictable behavior. This is exactly the kind of behavior that he exhibited
when he kicked my oldest daughter out of the house is 2009. He stalked her, remotely accessed her
computer and called her work multiple times to get her fired. I also recently discovered that he had a
key logger on our home computer and had cameras pointed at the girls bedrooms and bathroom.
Alexandra has also confided in me that he tried to touche her inappropriately on a volley ball
tournament in Houston in 2006. I have always thought he was sexually inappropriate with her but
never really put the pieces together until all three girls told me comments that he has said to them. My
family therapist has said that Ted is a sexual predator who is after Alexandra and Katy. The girls had not
told me many things because they knew I was sick and need the income and insurance. I do not feel
safe, protected or that anyone is listening to how crazy this man is. He has contacted Katy (my
youngest daughter) three times on FaceBook, “pinged” my cell phone to locate me and changed the
passwords on my ATT account so I cannot access the internet at home. I cannot close the account nor
do anything with it because he is listed as the only authorized user. He repackages the bill, which is sent
to his Kaufman address and then resends it to me the day before the utility is disconnected.

Do I have to die or suffer more physical injuries in order to get this man to leave us alone? I
understand he is going to court on the 23rd of this month. I would like to be there. Katy has written a
notarized statement of the events of 4/10 /10 and both of us are willing to testify. Please help us. If
something happens to me or my girls, my family and attorney will hold your office accountable. I do
not care if he is fired; this is not about money, I want to feel safe in our home. I should not have to
enter the witness protection plan to live our lives. This is exactly what the Battered Women’s
Foundation has recommended. We are NOT safe.
Thank you, Cathey




                                                                                                   3-061
OPEN RECORD REQUEST FOR JUNE 10 2010 ADA RODGERS LETTER

Theodore Levee
925 Altara Ave
Coral Gables FL 33146

Ashely Forth
ADA
Tarrant County District Attorneys’ Office
401 W Belknap
Ft Worth TX 76196

In the matter OR 2013-19273
According to the letter from the AG of Texas Office, AAG Jennifer Burnett,
We are past deadline for the release of the requested documents referred to in this
correspondence
#OR 2013 -19273
That would include June 10, 2010 and all other correspondence between the DA
office and Cathay Levee, sent from
The levees5@msn.com
Cathey.Levee fwisd.org
And any other and all correspondence in the completed criminal case.
The deadline according to the AG was 10 days after the issuance of the letter dated
November 5 2013.
This action is jeopardizing factual claims in another action and as such
considerably jeopardized the conviction and integrity of the District Attorney’s
office of Tarrant County.

Please comply at once as a like correspondence has been forwarded with the AG.




Theodore Levee
925 Altara Ave
Coral Gables FL



                                                                            3-062
      Jennifer Burnett
      PO Box 12548
      Austin TX 78711-2548
      Assistant Attorney General
      Open Records Division
      OR 2013-19273

      Email between DA and Cathy Levee

      Per your correspondence and the opinion of the Attorney General I have not
received the requested documents and ask the assistance of the State of Texas in
enforcing and holding all accountable equally under the law.
       I have contacted the ADA Ashely Fourt date same and it is imperative to
have these records in an action before the United States District Court North Texas
Fort Worth Civil Action No. 4;13-cv-211-y, The matter is time sensitive.

      Sincerely

      Theodore Levee




                                                                            3-063
3-064
3-065
3-066
From: "Thelevee@yahoo.com" 
Date: August 26, 2013, 3:53:47 AM EDT
To: "8178843333@metrofax.com" <8178843333@metrofax.com>
Subject: Fwd: thelevee@yahoo.com has sent you a file

Theodore Levee
925 Altara Ave
Coral Gables Florida
33146
972-835-6777
Fax 305-665-5597
Email thelevee@yahoo.com

August 23, 2013


Tarrant County District Attorney
Public Information Officer

Tim Curry Criminal Justice Center
401 West Belknap
Fort Worth, TX 76196
Fax 817-884-3333
Dear Officer for Public Records:

    This request is made under the Texas Public Information Act, Chapter 552, Texas
Government Code, which guarantees the public's access to information in the custody of
governmental agencies. I respectfully request copies of the following information:

Email records concerning;

State v.Theodore Floyd Levee

Correspondence between assistant district attorney Tim Rodgers and Cathey Levee.
While request is for all correspondence, specifically included is the email sent to Mr.Rodgers by
Cathey Levee on the account of Mr.Levee's - thelevees5@msn.com and also the email address -
cathey.levee@fwisd.org.

The email of June 10, 2010 is specific to the actions and knowledge of the district attorneys
office in the prosecution of above case.

    In the interest of expediency, and to minimize the research and/or duplication burden on your
staff, I would be pleased to personally examine the relevant records if you would grant me
immediate access to the requested material. Additionally, and since time is a factor, please
communicate with me by telephone or fax rather than by mail. My telephone number is:
972-835-6777



                                                                                           3-067
Fax 305-665-5138

Disclosure of this information is in the public interest because providing a copy of the
information primarily benefits the general public. I therefore request a waiver of all fees and
charges pursuant to Section 552.267 of the act.

    I shall look forward to hearing from you promptly, as specified in the law. Thank you for
your cooperation.

Sincerely,

Theodore Floyd Levee
Electronically signed 5690




                                                                                           3-068
(15) At no time did I move to suppress any mention of the term "whip

  kick." The term was used frequently throughout the trial by both the

  State and defense without objection.

        a. Untrue

                    1. In cross examination of Theodore Levee

                      Prosecutor Rodgers asked where the term came

                      from and objected to answer.




                                                                 3-069
Mr. Rodgers objection to answer of origination of the kick from divorce

affidavit as stated by Cathey Levee’s father April 10 2010.




                                                                  3-070
3-071
(16) The Tarrant county District Attorney's Office maintains an open
  file policy. All records and reports that are not work product for the
  office are made available to the defense throughout the life of a
  criminal case
        a. Untrue
                    1. See OPEN RECORD REQUEST FOR JUNE 10
                      2010 ADA RODGERS LETTER




                                                                      3-072
(17) All reports and records, including those detailing Catherine
   Levee's medical condition before and after the assault, were made
   available to the defense before the trial began.

        a. False

                   1. Evidence was missing radiology files necessary to

                        evaluating the evidence where not in record and

                        make any medical evaluation to cause impossible.

                   2.




                                                                   3-073
Attorney Mitchell upon discovery the files in criminal case where
incomplete and discovering the needed documents to evaluate how
injury occurred. New evidence shows injury was inconstant with
testimony and prior statements of Cathey Levee and Catherine Levee.




                                                                3-074
Records Deposition Service of Texas notification of additional records




                                                                  3-075
3-076
3-077
Incomplete Records affidavit from HEB Texas Health Harris Hospital




                                                               3-078
3-079
(18) I am not aware of any perjury committed by any witness for the
   State. Further, I do not believe based on the case and my
   investigation, that any of the State's witnesses committed perjury.
   Per my continuing ethical obligation of candor to the tribunal, had I
   become aware of or suspected a State's witness committed perjury, I
   would have reported it to the Court immediately.

        a. False

                   1. Shotgun

                        a. Presence of a Shotgun in testimony of

                           Catherine Levee contradicted Cathey

                           Levee’s Testimony

                        b. Officer Jimenez stated under oath he asked

                           if any weapon was involved and he replied

                           he did and the response was no.

                   2. Testimony stating witnesses saw Theodore Levee

                     prior to the incident.

                        a. Police report Cathey Levee stated

                   3. Whip kick testimony was false and was known or

                     should have been known to be in divorce affidavit

                     by Mr. Rodgers.



                                                                   3-080
4. Injuries do not match medical evidence and was

  known or should have been known by Mr.

  Rodgers

5. Prior statements in HEB Business Records

  Affidavit are contrary to testimony in trial and Mr.

  Rodgers knew or should have known.




                                                3-081
SHOTGUN ALLEGATION IN TESTIMONY

It is in direct contradiction in testimony concerning a shotgun. Cathey

Levee stated she saw it and Mr. Levee was cocking it despite having a

rotator cuff replaced in surgery less than 24 hours before. Catherine

Levee stated she never saw the shotgun.

The officer taking the report testified in a separate civil trial that on

April 10 2010 he ask if a weapon where involved and Cathey Levee

told him no.

There is an obvious and compelling discrepancy in testimony.




                                                                        3-082
3-083
3-084
3-085
3-086
3-087
HURST POLICE OFFICER TESTIMONY IN CIVIL COURT




                                                3-088
3-089
(19) Through testimony, photographs and medical records, I provided
   evidence to the judge in this case of the serious bodily injury this
   victim suffered as a result of the offense.

        a. Incorrect
                   1. In determining whether an injury constitutes
                      serious bodily injury, the relevant inquiry is the
                      extent of the injury as inflicted, not after its
                      effects have been ameliorated by medical
                      treatment. Tex Jur Criminal Law: Offenses
                      against the Person § 282

                   2. The facts of a preexisting ongoing complaint for

                       several years in a knee injury, factual historical

                       medical records supporting chronic hairline bone

                       fractures of unknown origin, coupled with the

                       plea of not guilty should have warranted some

                       degree of integrity in verifying evidence. No

                       verification exists


                   3. Suppression and lack of diligence investigating

                       caused a flawed prosecution and the misleading

                       and completely untrue statements and substandard



                                                                       3-091
performance of Mr. Welchell and Mr. Rodgers

predicated the necessity to suppress any form of

review.




                                            3-092
(20) During the Judge's admonishments of Mr. Levee, my co-counsel
   Assistant District Attorney Lloyd Whelchel brought to the Court's
   attention that there may be issues with transferring any probation
   Mr. Levee was on to Florida
         a. Untrue, misleading and erroneous.

                  1. It was after admonishments and the Court asked if

                     the state had any further conditions.

                  2. The state then made the COMPACT statement

                     and is complete contradiction to the law as

                     contained in that agreement

                  3. The game of gotcha as played with malice and

                     intent by the district attornety office is clearly

                     evidence

                  4. The additional insult of failing to apply for

                     COMPACT transfer is evident in the records.

                        a. The Court and the District Attorney’s Office

                           are tr4ained by COMPACT AGREEMENT

                           and knew or should have known the rules as

                           they apply and instead used false and




                                                                     3-093
        misleading actions to violate the integrity of

        the Court.

5. The actions of the District Attorney’s Office in

  the entire adjudication fails to conform to the

  statues of the state as it apply to the obligation of

  a prosecutor.

     a. CODE OF CRIMINAL PROCEDURE

        TITLE 1. CODE OF CRIMINAL

        PROCEDURE CHAPTER 2. GENERAL

        DUTIES OF OFFICERS

        Art. 2.01. DUTIES OF DISTRICT

        ATTORNEYS. It shall be the primary duty

        of all prosecuting attorneys, including any

        special prosecutors, not to convict, but to see

        that justice is done. They shall not suppress

        facts or secrete witnesses capable of

        establishing the innocence of the accused.




                                                  3-094
(21) Mr. Whelchel stated on the record that, per the interstate compact,
   any probation Mr. Levee received could not be transferred to
   Florida unless Florida consented to the transfer
        a. False, malfeasant, incorrect performance by District

           Attorney’s office.

                   1. The Court and the prosecutor knew or should

                     have known COMPACT agreement. Courts

                     officers have an obligation to be abreast of the law

                     and procedures and incorrectly stating facts

                     causing distortion, disruption, and incorrect

                     information in process was egregious,

                     irresponsible and unethical.

                   2. This allegation is further enforced in that the 7

                     day requirement was not follow and in fact the

                     transfer was not submitted for over 11 months

                     after sentencing.

            ii. The TDCJ Interstate Compact Office provided training

                to Community Supervision and Parole Officers, the

                Judiciary, District Attorneys and the Board of Pardons



                                                                     3-095
                   and Paroles to ensure compliance with compact laws,

                   standards, policies, and procedures.

                     1. Tarrant County District Attorney’s office

                        misstated COMPACT Rule Rule 3.103 -

                        Reporting instructions; offender living in the

                        receiving state at the time of sentencing-

                         (a)(1) A reporting instructions request for an
                        offender who was living in the receiving state at
                        the time of sentencing shall be submitted by the
                        sending state within 7 business days of the
                        sentencing date or release from incarceration to
                        probation supervision. The sending state may
                        grant a 7 day travel permit to an offender who was
                        living in the receiving state at the time of
                        sentencing. Prior to granting a travel permit to an
                        offender, the sending state shall verify that the
                        offender is living in the receiving state.

(22) In this point, Mr. Levee references the assault where he was the

  listed victim.

        a. The Tarrant County District Attorney is ultimately

           responsible for all cases and passing the buck is not

           acceptable practice.




                                                                         3-096
                      1. The DA not only failed to protect the rights under

                         the law of Theodore Levee – the ensuing action

                         actual made the DA an accessory after the fact to

                         the crime in covering up the assault.

                      2. The failure to even bring the second assailant to

                         justice is an insult.

                      3. The rights of Mr. Levee as a victim of family

                         violence where abridged by The Tarrant County

                         District Attorneys Office.

(23) In 2010, it was the common practice of' prosecutors in Tarrant

   County to convey this offer to offenders with misdemeanor assault

   charges pending but who have little to no criminal record. Mr.

   Edmondson’s case was dismissed.

         a. Mr. Rodgers statement is made in reference to an act of

              family violence. Mr. Edmondson was Mr. Levee’s father –

              in-law at the time of the assault.

         b.

§ 71.004. FAMILY VIOLENCE.   "Family violence" means:




                                                                      3-097
               (1) an act by a member of a family or household against
another member of the family or household that is intended to result
in physical harm, bodily injury, assault, or sexual assault or that
is a threat that reasonably places the member in fear of imminent
physical harm, bodily injury, assault, or sexual assault, but does
not include defensive measures to protect oneself;
               (2) abuse, as that term is defined by Sections
261.001(1)(C), (E), and (G), by a member of a family or household
toward a child of the family or household; or
               (3) dating violence, as that term is defined by
Section 71.0021.

Added by Acts 1997, 75th Leg., ch. 34, § 1, eff. May 5, 1997.
Amended by Acts 2001, 77th Leg., ch. 91, § 2, eff. Sept. 1, 2001.

         c. Mr. Rodgers again offends the commons senses of the

            average person to state this was the “common practice” in

            family violence.

         d. The second perpetrator, Cameron Mendez was cited and

            dismissed by Tarrant County District Attorney’s office,

            despite eyewitness testimony Mr. Levee did not provoke the

            attack, Mr. Edmondson hit him several times and Mr.

            Mendez jumped in. Mr. Levee was still recuperating from

            shoulder surgery three months before, had limited use of his

            right arm and never threw a punch. He was attacked in front

            of his attorney at the time Dawn Roberts, who was never

            questioned in the investigation. Never adjudicated. Mr.




                                                                         3-098
Mendez has prior arrest for assault. His accomplice who was

also arrested was Mr. Levee’s daughter Alexandra Levee.

  i. From The Tarrant County Sheriffs Department security

    camera in the parking garage showing Mr. Edmondson

    holding Mr. Levee and Mr. Mendez punching him.




 ii. From The Tarrant County Sheriff’s Department security

    camera in the parking garage Mr. Mendez kicked Mr.

    Levee after Mr. Edmondson pulled him to the ground.



                                                     3-099
          iii. The full sequence of the security camera is available.

(24) Any agreement between Mr. Edmondson and Mr. O’Toole )(ADA

  Tarrant County) was made without my knowledge.

       a. It was in the knowledge of the District Attorney’s Office of

         Tarrant County and this is a lame attempt at avoiding the

         D.A.’s responsibility.

            i.




                                                                  3-100
Summary

This information is a clear and concise record of and abridgment of the law.

CODE OF CRIMINAL PROCEDURE

TITLE 1. CODE OF CRIMINAL PROCEDURE

CHAPTER 2. GENERAL DUTIES OF OFFICERS Art. 2.01. DUTIES OF DISTRICT
ATTORNEYS. Each district attorney shall represent the State in all criminal
cases in the district courts of his district and in appeals therefrom, except
in cases where he has been, before his election, employed adversely. When
any criminal proceeding is had before an examining court in his district or
before a judge upon habeas corpus, and he is notified of the same, and is at
the time within his district, he shall represent the State therein, unless
prevented by other official duties. It shall be the primary duty of all
prosecuting attorneys, including any special prosecutors, not to convict, but
to see that justice is done. They shall not suppress facts or secrete
witnesses capable of establishing the innocence of the accused. Acts 1965,
59th Leg., vol. 2, p. 317, ch. 722.




It is a clear and concise record of the neglect of duty.

       Art. 2.03. NEGLECT OF DUTY. (a) It shall be the duty of the attorney
representing the State to present by information to the court having
jurisdiction, any officer for neglect or failure of any duty enjoined upon
such officer, when such neglect or failure can be presented by information,
whenever it shall come to the knowledge of said attorney that there has been
a neglect or failure of duty upon the part of said officer; and he shall
bring to the notice of the grand jury any act of violation of law or neglect
or failure of duty upon the part of any officer, when such violation, neglect
or failure is not presented by information, and whenever the same may come to
his knowledge.

       (b) It is the duty of the trial court, the attorney representing the
accused, the attorney representing the state and all peace officers to so
conduct themselves as to insure a fair trial for both the state and the
defendant, not impair the presumption of innocence, and at the same time
afford the public the benefits of a free press.




Acts 1965, 59th Leg., vol. 2, p. 317, ch. 722. Amended by Acts 1967, 60th
Leg., p. 1733, ch. 659, Sec. 3, eff. Aug. 28, 1967.




                                                                               3-101
  Perjury only happens under oath. Timothy Rodgers vowed to tell the truth to

someone who is authorized to administer the oath.

And, the proceeding was “competent,” that is, authorized by law. Perjury

requires a statement and Timothy Rodgers intent was to mislead. Timothy Rodgers

knew that his testimony is false and with the intent to mislead the court

  Inconsistent statements can lead to perjury. Timothy Rodgers testimony viewed

as a whole is shameful.

Sworn, written statements submitted to courts or government agencies are

statements made in a proceeding and subject to perjury laws.

Timothy Rodgers “material” statements can be perjury. The false statements

influenced the proceedings.

  Timothy Rodgers made some material statements that are superfluous to the

outcome and may still be perjury. Even where the false sworn statements does not

affect the outcome of a case, Timothy Rodgers may be prosecuted for perjury.

Timothy Rodgers perverted the truth.




                                                                             3-102
3-103
3-104
3-105
APPENDIX TWELVE; MOTION FOR NEW TRIAL
APPENDIX ELEVEN; STATES REPY AND HABES COURTS ORDER
11.072
APPENDIX TEN; INJURY OF THE KNEE IN THIS CASE
The Injury of the Knee


APPENDIX 10. ARGUMENT; INJURY OF THE KNEE




A. The injury showing the lateral ligaments of the knee.

The claim is the knee was injured by an outward motion to the side
or 90 degree angle injuring the ACL.
The prior injury and lack of specificity make the records
inconclusive and vague as to the cause.
A more logical explanation better fitting the injury is as pictured
above. This type of injury is consistent with the description in the
radiology report and the lack of involvement of the other ligaments.
The following pages show the claim and the explanation of the
injury.




                                                                       1
The Injury of the Knee




C. In an ACL disruption based on a rotary knee instability anteromedial instability - when medial platue
of tibia rotates anteriorly and externally as joint opens on medial side ,this implies disruption of medial
capsular ligament, medial collateral ligament, posterior oblique ligament and anterior cruciate ligament.




D. One plane anterior instability is present when the tibia moves forward on femur due to anterior pull
of leg when foot is in neutral position. This include disruption of anterior cruciate ligament, lateral
capsular ligament [partial or complete], medial capsular ligament [partial or complete].




                                                                                                          3
The Injury of the Knee




E. Front View - Normal Ligaments




F. Strain and bruise – no ligament tear.




                                           4
The Injury of the Knee




G. Medial Collateral Ligament is torn, Anterior Crucial Ligament is torn , Medial Meniscus
Is damaged.
 Conclusion; In a sideways, moderate movement, the ACL, MCL and Meniscus are involved.




                                                                                             5
The Injury of the Knee




H. In a sever movement to the side, tears occur in the ACL, MCL and Meniscus.




I. The evidence in the MRI indicates an injury inconsistent with testimony.

1. The anterior cruciate ligament is disrupted


                                                                                6
The Injury of the Knee

2. Posterior cruciate ligament is intact.

3. The medial collateral ligament appears intact

4. The lateral meniscus appears intact.

5. The quadriceps and patellar tendons are intact.

6. The medial meniscus is diffusely abnormal

7. Complex tear of the anterior horn, body and part of the posterior horn of the medial meniscus

8. Prior history same injury treated previously .

J.




MRI EXT LWR RT JOINT WO 04/10/2010 2229 EM1308-10 561609
CONT

                                                                                                   7
The Injury of the Knee



Examination: MRI right knee without contrast
Ordering Physician: DANIEL E PECKENPAUGH
Date: 4/10/2010 10:29 PM

History: DERANGEMENT

technique: Multiplanar, multi-sequential and right right knee without
contrast

Findings:
The anterior cruciate ligament is disrupted. Posterior cruciate
ligament is intact. Contusions are seen in the postero-medial and
posterior lateral tibia, anterior aspect of the tibia and anteromedial
femoral condyles. Fat fluid level seen within a moderate joint
effusion suggest articular disruption. Discrete cortical disruption
on MRI is not appreciated. Consider thin section CT to identify the
sites of likely nondisplaced fracture which is not clearly evident but
likely in one of the area of contusions and likely in the posterior
aspect of the tibial plateaus.

The medial meniscus is diffusely abnormal with no significant
identifiable anterior horn or body and a truncated posterior horn.
There is a displaced meniscal fragment seen within the posterior
intercondylar notch, image 8 series 6. The lateral meniscus appears
intact.

The quadriceps and patellar tendons are intact. The medial collateral
ligament appears intact. Extensive soft tissue edema noted about the
knee including edema superficial to the medial collateral ligament,
likely reactive. The lateral collateral ligament complex is intact.

Small hypointense normality within patient's joint effusion measuring
3.6 mm on image 4 series 6 likely a loose osteocartilaginous body,
possibly from either the postero-medial or posterior lateral tibial
plateau.

Impression:

Disrupted anterior cruciate ligament

Bone contusions in the posterior medial and lateral tibia and anterior
tibia and anteromedial femur. Lipohemarthrosis indicates articular
disruption although the discrete fracture line is not identified on
this MRI. Consider thin section CT as clinically appropriate.

Complex tear of the anterior horn, body and part of the posterior horn
of the medial meniscus with a displaced meniscal fragment in the
intercondylar notch
Small osteocartilaginous body



                                                                         8
The Injury of the Knee




                         9
The Injury of the Knee




                         10
APPENDIX NINE; COURT: DON'T – DO NOT SAY ANOTHER WORD
APPENDIX EIGHT; KNEE INJURIES AND HOW THEY OCCUR
COMMON MEDICAL KNOWLEDGE
APPENDIX SEVEN; PREEXSISTING CONDITION
APPENDIX PREEXSISITNG FIBULAR FRACTURE APRIL 25 2006
APPENDIX SIX; DEFENSE CLOSING STATEMENT FAILED
TO PROVIDE PREDICATE FOUNDATION OR TESTIMONY
FOR CONFLICTING PRIOR STATEMENTS
Trl Rcd.II
Pg 12.25 If you look at the record again
Pg. 13.1 There is several versions from the complaint
   APPENDIX FIVE; FAILURE OF DEFENSE OPENING
STATEMENT TO SHOW PROMISED VARING STATEMENTS
APPENDIX 4; COMPLAINT OF RIB INJURY



Statement and pictures entered into evidence of the allegation of rib

injury in assault in criminal trial are in conflict with medical evidence.



  1. Medical records in evidence clearly show the radiology report as a

     past fracture and appearing on the left side of the body.

        a. Pictures and testimony claim an injury to the RIGHT side of

           the body.

  2. Cathey Levee’s medical record indicate a continuous use of

     steroids.

        a. Ecchymosis existed and has been a persistent presentation

           throughout treatment.

                 i. Ecchymosis during prolonged steroid therapy is most

                   likely due to the fragmentation of elastic staining fibers,

                   the elastotic degeneration of the collagen fibers, and

                   their absence in the pericapillary spaces as a result of
                    corticosteroids. Vol 86, No. 5 © 2014 American

                    Medical Association. All Rights Reserved.

  3. Cathey Levee convinced court ribs were part of injury

        a. however, the bruising she claimed on her right

           side is the opposite side of the rib injury discovered a month

           later.



RADIOLOGY REPORT AND ILLISTRATION These appear to be

bruises however they are

An ecchymosis is the medical term for a subcutaneous purpura larger

than 1 centimeter or a hematoma, commonly, but erroneously, called a

bruise.[1] That is, bruises are caused by trauma whereas ecchymoses, a

type of purpura, are not caused by trauma.[2]



A broader definition of ecchymosis[3][4] (noun) \e-ki-ˈmō-səs\ is as: the

escape of blood into the tissues from ruptured blood vessels. The term

also applies to the sub-cutaneous discoloration resulting from seepage of

blood within the contused tissue.
TRIAL RECORD




PICTURE ( COPY ) SUBMITTED INTO EVIDENCE
R10/06/2010 Radiology Associates There is a healed lateral left fourth rib fracture and
posterior fourth and fifth rib and seventh rib fracture

1. The location of specific rib fractures is an important indicator of
    related injury.
        a. Healed lateral left fourth rib fracture
        b. Healed posterior fourth rib fracture
2. Healed posterior left fifth rib fracture
3. Healed posterior left fifth rib fracture
4. Area photographs in evidence indicate
        a. Area on the RIGHT side of body.
5. Frontal image of the rib cage. Ribs 1-12 demonstrate the variable
    shape of the upper 9 ribs. The 12th rib does not articulate anteriorly.
    The sternum consists of the manubrium (M), the body (S), and the
xiphoid (X). The ribs articulate with the sternum via the
costochondral (CC) junction. C = clavicle. Posterior image of the
thorax. The ribs are numbered 1-12. The clavicle (C) and scapula (S)
are often involved in injuries that include rib fractures.
RADIOLOGY REPORT AND ILLISTRATION
4/10/2010   20:13   (8:13)    Comment Dr. Peckepaugh PTA Domestic dispute with husband Kicked in            ER pg 10

                              knee.




4/10/2010   20:27   (8:27)    Husband tripped her                                                           ER pg 9

4/10/2010   20:32   (8:32)    Patient stated a below-DF, My husband tripped me.-DF                          ER Pg 8



4/10/2010   23:01   (11:00)   he purposely bumped me into the wall , I stumbled & he did a “military take   Vic Vol Statement Pg1

                              down” kick to my right knee.
APPENDIX TWO; HEB EMERGENCY ROOM RECORDS
APPENDIX ONE ;Constitutionally ineffective trial counsel.

Index of Authorities


Abney v. United States, 431 U.S. 651, 656, 97 S. Ct. 2034, 2038, 52 L. Ed. 2d
651 (1977).                                                                           1
Anderson v. Johnson, 338 F.3d 382, 392 (5th Cir. 2003)                                6
Arnold v. State, 685 P.2d 1261, 1265, 1267 (Alaska Ct. App. 1984)                     5
Beans v. Black, 757 F.2d 933 (8th Cir.) , cert. denied, 474 U.S. 979 (1985) ;         7
Beans v. Black, 757 F.2d 933, 936 (8th Cir.) , cert. denied, 474 U.S. 979 (1985)
.                                                                                     6
McCoy v. Wainwright, 804 F.2d 1196, 1198 (11th Cir. 1986)                             6
Rogers v. Maggio, 714 F.2d 35, 37 (5th Cir. 1983)                                     5
Scott v. Wainwright, 698 F.2d 427, 429 (11th Cir. 1983)                            5, 7
See United States v. Wilkes, 20 F.3d 651, 653 (5th Cir.1994)                          1
State v. Osborne, 684 P.2d 683, 691 (Wash. 1984) .                                    5
Strickland v. Washington, 466 U.S. 668, 690-91, 104 S. Ct. 2052, 80 L. Ed. 2d
674 (1984) .                                                                          6
Thomas v. Lockhart, 738 F.2d 304 (8th Cir. 1984)                                      7
Thomas v. Lockhart, 738 F.2d 304, 308 (8th Cir. 1984)                                 6
Thomas v. Lockhart, 738 F.2d 304, 308-09 (8th Cir. 1984)                              7
United States v. Melancon, 972 F.2d 566, 567 (5th Cir.1992).                          1
United States v. Pruitt, 32 F.3d 431, 433 (9th Cir.1994)                              1




United States v. Henderson, 72 F.3d 463, 465
Henderson argues that the district court erred when it denied his motion to
withdraw the guilty plea.
The motion, Henderson asserts, should have been granted because he was
denied adequate assistance of counsel.
 We must first determine whether Henderson has waived the right to raise
such a claim on direct appeal. The right to appeal a criminal conviction is
a statutory right, not a constitutional right. Abney v. United States, 431
U.S. 651, 656, 97 S. Ct. 2034, 2038, 52 L. Ed. 2d 651 (1977).
A defendant may waive statutory rights, including the right to appeal, as
part of a plea bargaining agreement. United States v. Melancon, 972 F.2d
566, 567 (5th Cir.1992).
However, we have previously noted, without deciding the issue that
waivers of rights to appeal may not apply to ineffective assistance of
counsel claims. See United States v. Wilkes, 20 F.3d 651, 653 (5th
Cir.1994) (noting that waiver of postconviction relief in plea agreement
may not apply to collateral attacks based on ineffective assistance of
counsel).
Without deciding the issue, the Ninth Circuit has expressed similar
sentiments. See United States v. Pruitt, 32 F.3d 431, 433 (9th Cir.1994)
("We doubt that a plea agreement could waive a claim of ineffective
assistance of counsel based on counsel's erroneously unprofessional
inducement of the defendant to plead guilty or accept a particular plea
bargain.").




I.     Defense counselor Steven Bell admitted in court record he did not

investigate the eye witness or have any knowledge of what the witness testimony

would be.



6:22   THE COURT: Okay. Now, with regard to the
6:23    respective witnesses that will be testifying, if either
6:24    side has an issue with regard to whether or not that
6:25    That witness should be heard by the Court, I expect you to
7:01    make a timely objection


(Prosecution)
8:1 she is a witness in the case. He understands that we
8:2    are not going to go into any matters related to that
8:3    assault above and beyond the fact that it is pending.
8:4    And that-- I just want to make the Court
8:5    aware that we have made Defense Counsel aware of that
8:6    fact through Brady Notice, it's in existence, and we
8:7    have talked to Defense Counsel for Katy Levee about it.


8:8    THE COURT: All right. Mr. Bell, are you
8:9    going to limit your cross-examination of this particular
8:10    witness, or do –


8:11    MR. BELL: Iwill-- Iwill—


8:12    THE COURT: I need to have the defense
8:13    attorney on standby.


8:14    MR. BELL: I will limit it only to the
8:15    extent that obviously she would take the Fifth with
8:16    regard to that offense.


8:17    THE COURT: Okay. Does she need to have
8:18    her attorney present in your opinion?
8:19    MR. BELL: I would not anticipate so, but
8:20    again.
8:21     THE COURT: Well --
8:22     MR. BELL: Yeah. Yeah. I'm not-- she’s
8:23     not my client, so I can’t-- I mean, obviously, I don’t
8:24     know--
8:25 THE COURT: No, but what I'm asking is that


Page 9
8:1    do you anticipate to go into any matters to try --
8:2    attempt to impeach her And if you are, that's fine.
8:3    just need to have her attorney present.
8:4               Now, I don’t want to limit your
8:5    cross-examination. She's not your client. However, in
8:6    good faith and as an officer of the Court, can you tell
8:7    me whether or not that would be a prudent step? The
8:8    State’s telling me that they don’t anticipate the need
8:9    of the -- of the attorney to -- to be present that's
8:10     representing that particular witness.


8:11     MR. BELL: At this response -- at -- at
8:12     this juncture, it's difficult for me to tell you that
8:13     because she hasn't given any type of statement that I
8:14     have seen –


8:15     THE COURT: All right.


8:16     MR. BELL: --so, I mean, she-- if-- from
8:17     what I can tell, unless Tim can tell me wrong, she
8:18     didn't talk to the police. She's never testified
8:19     apparently in the divorce hearing. She didn't testify
8:20     in the protective order. So I don't know exact --
8:21     exactly what she’s going to say. So it’s difficult to
8:22     make that determination.
8:23    Now, what I can tell you is if I get to
8:24    that point, we can stop it at that point and have her
8:25    lawyer present.




        Page 11
11:1    MR. BELL: Now, what I can tell you that I
11:2    have learned -- and I work to determine whether or not
11:3    this is going to become a factor-- that there were some:
11:4    prior issues with regard to your complainant and this
11:5    individual that if-- you know, depending on how she
11:6    testifies, we -- we might very well get into that they
11:7    were assaultive in nature and some prior violence
11:8    between the two.
11:9    So that -- and quite honestly, that’s why I
11:10    said it’s difficult for me to determine what the
11:11    Court -- what I might got -- get into prior to hearing
11:12    her testify. She's never said anything.
11:13    THE COURT: I understand that, Mr. Bell --
11:14    MR. BELL: But I do understand the Court's
11:15    reservation with that, and honestly, probably, she
11:16    should have somebody present, but...
11:17    THE COURT: I understand that.




   1. "Effective assistance of counsel" requires defense counsel to assist

        his client in deciding whether to stand trial or enter a plea of guilty or
  nolo contendere.

           i. Rogers v. Maggio, 714 F.2d 35, 37 (5th Cir. 1983) ; Scott

              v. Wainwright, 698 F.2d 427, 429 (11th Cir. 1983) ;

              Arnold v. State, 685 P.2d 1261, 1265, 1267 (Alaska Ct.

              App. 1984) ; People v. Hunt, 219 Cal. Rptr. 731, 737 (Ct.

              App. 1985) ; State v. Osborne, 684 P.2d 683, 691 (Wash.

              1984) .



2. To be able to advise his client adequately of the available options,

  defense counsel must be familiar with the facts of the case and the

  applicable law.

           i. Rogers v. Maggio, 714 F.2d 35, 37 (5th Cir. 1983) ; Scott

              v. Wainwright, 698 F.2d 427, 429 (11th Cir. 1983) ;

              Arnold v. State, 685 P.2d 1261, 1265, 1267 (Alaska Ct.

              App. 1984) ; People v. Brown, 223 Cal. Rptr. 66, 70-71

              (Ct. App. 1986) .

        Thus, for example, in Scott v. Wainwright, 698 F.2d 427 (11th

        Cir. 1983) , where defense counsel conducted only limited

        legal research, procured no witnesses, took no depositions, and

        interviewed neither the prosecution's witnesses nor the
        witnesses the defendant wanted to call, the court concluded that

        the defendant received ineffective assistance and that

        consequently his guilty plea was not knowing and voluntary.

          ii. See also Arnold v. State, 685 P.2d 1261 (Alaska Ct. App.

                1984) (holding that defense counsel's assistance was

                ineffective where he did not understand the applicable

                law, did not review police and medical reports, did not

                examine any of the testimony before the grand jury, and

                did not interview any witnesses).



3. The amount of investigation required of the attorney to familiarize

  himself with the relevant facts and law depends upon the nature of

  the particular case.

           i.    Strickland v. Washington, 466 U.S. 668, 690-91, 104 S.

                Ct. 2052, 80 L. Ed. 2d 674 (1984) .

4. Including the strength of the prosecution's case.

           i. Rhoades v. Henry, 611 F.3d 1133, 1142 (9th Cir. 2010)

5. As a general rule, defense counsel should attempt "to secure

  information in the possession of the prosecution and law

  enforcement authorities,"
i. Standards Relating to the Defense Function § 4-4.1 (3d

   ed. 1993), available at

   http://www.americanbar.org/publications/criminal_justice

   _section_archive/crimjust_standards_dfunc_toc.html (last

   visited Dec. 24, 2012). interview witnesses, Foster v.

   Wolfenbarger, 2012 FED App. 0224P, 687 F.3d 702, 708

   (6th Cir.) ; Beans v. Black, 757 F.2d 933, 936 (8th Cir.) ,

   cert. denied, 474 U.S. 979 (1985) .

ii. For example, in Thomas v. Lockhart, 738 F.2d 304, 308

   (8th Cir. 1984) , the court held that the defendant received

   ineffective assistance of counsel where his attorney

   merely reviewed the file of the prosecutor and did not

   follow up on the names of three alibi witnesses given to

   him by the defendant or interview either the victim of the

   crime or any of the police officers who obtained a

   statement from the defendant or who were involved in his

   pretrial identification. The court distinguished the

   situation in which the defendant did not supply his

   attorney with information casting doubt on the events as

   portrayed in the prosecutor's file.
          iii. See also Anderson v. Johnson, 338 F.3d 382, 392 (5th

              Cir. 2003) (concluding that the defense attorney's failure

              to interview eyewitness rose to the level of

              constitutionally deficient performance); Hawkman v.

              Parratt, 661 F.2d 1161 (8th Cir. 1981) (the defendant

              received ineffective assistance of counsel where his

              attorney did not interview the three eyewitnesses to the

              crime).

6. and investigate potential defenses, both factual and legal..

           i. McCoy v. Wainwright, 804 F.2d 1196, 1198 (11th Cir.

              1986) (remanding the cause for an evidentiary hearing to

              determine whether defense counsel's failure to investigate

              a possible insanity defense constituted ineffective

              assistance of counsel);

           ii. Thomas v. Lockhart, 738 F.2d 304, 308-09 (8th Cir.

              1984) (faulting defense counsel for not investigating the

              seriousness of the defendant's mental problems);

7. However, counsel need not investigate every conceivable defense.

           i. Scott v. Wainwright, 698 F.2d 427, 429 (11th Cir. 1983)

8. Nor must he always independently interview witnesses. For
  instance, defense counsel is not required to interview witnesses

  where, after discussing the case with the defendant and reviewing the

  police reports and the statements of witnesses, he reasonably

  concludes that further investigation would not lead to unknown facts.

9. The duty to investigate applies in all cases, even when the defendant

  insists throughout that he wants to plead guilty -.

           i. Smith v. Mahoney, 611 F.3d 978, 986 (9th Cir. 2010) ;

              Beans v. Black, 757 F.2d 933 (8th Cir.) , cert. denied, 474
U.S. 979 (1985) ; Thomas v. Lockhart, 738 F.2d 304 (8th

              Cir. 1984) ; Arnold v. State, 685 P.2d 1261 (Alaska Ct.

              App. 1984) ; People v. Hunt, 219 Cal. Rptr. 731, 737 (Ct.

              App. 1985) .

          ii. See also Standards Relating to the Defense Function § 4-

              4.1 (3d ed. 1993), available at

              http://www.americanbar.org/publications/criminal_justice

              _section_archive/crimjust_standards_dfunc_toc.html (last

              visited Dec. 24, 2012).
II.   Defense counselor Steven Bell admitted in court record he did not

investigate or examine the Brady statement concerning the arrest of the eye

witness for Assault- Deadly weapon and the Attorney General investigation

concerning the attempt to obtain funds from Victims Assistance that were paid

by relators medical insurance Court interfered with admission of ineffective

defense counsel.

      A.     Bell did not review Brady Report

             Pace Pg. ID 639 Ln. 136.10

      Mr. BELL: The report was not a part of it.
B.        Court attempted to cover ineffective counsel admission and took discussion off the

record.

          Pace Pg. ID 639 Ln. 136.10

THE COURT: Are we off the record?
wife” gave him something else that would make him crazy. I find it hard to believe that a doctor who
has never met me or seen my medical records would write such a letter, but that is what he is using
for his defense. Also, on the original form in February from Dr. Grant’s office, he wrote that he was
only allergic to iodine and Demerol. On the 4/28 form he added vicodin (hydrocodone, Norco) to the
list. He has used this medication for pain multiple times and I have a prescription bottle that he was
given for pain when he burned his hand a few years ago. This is the bottle I gave him his medicine from
before the assault because it was too late and the pharmacy was closed when I got home to pick up
the one from the Ennis doctor. He has also taken my hydrocodone on MULTIPLE occasions when his
shoulder hurt before his surgery. He also has several copies of my medical claims for my car wreck and
I do not know how he has gotten them without being in my house. He is trying to claim medical fraud
from my car accident last year. I had all these records in my home by my bed. He IS entering my house!
Why won’t anyone with any authority believe me?
Also, when Ted first started going to Dr. Grant in February of 2010 he signed a HIPPA form that I could
access his records. So I did. The doctor diagnosed him at that time as Bipolar II, ADD, with paranoid and
narcissistic tendencies, in addition to rage and control issues. According to the medical records he is
NOT taking any medication to control his Bipolar Disorder. He is only taking Adderall and Valium. I can
tell you that Adderall exacerbates his delusional behavior. If you would like me to        FAX you those
documents I can. As a Licensed Professional Counselor I can tell you that this combination is dangerous
and prone to stalking and unpredictable behavior. This is exactly the kind of behavior that he exhibited
when he kicked my oldest daughter out of the house is 2009. He stalked her, remotely accessed her
computer and called her work multiple times to get her fired. I also recently discovered that he had a
key logger on our home computer and had cameras pointed at the girls bedrooms and bathroom.
Alexandra has also confided in me that he tried to touche her inappropriately on a volley ball
tournament in Houston in 2006. I have always thought he was sexually inappropriate with her but
never really put the pieces together until all three girls told me comments that he has said to them. My
family therapist has said that Ted is a sexual predator who is after Alexandra and Katy. The girls had not
told me many things because they knew I was sick and need the income and insurance. I do not feel
safe, protected or that anyone is listening to how crazy this man is. He has contacted Katy (my
youngest daughter) three times on FaceBook, “pinged” my cell phone to locate me and changed the
passwords on my ATT account so I cannot access the internet at home. I cannot close the account nor
do anything with it because he is listed as the only authorized user. He repackages the bill, which is sent
to his Kaufman address and then resends it to me the day before the utility is disconnected.
Do I have to die or suffer more physical injuries in order to get this man to leave us alone? I
understand he is going to court on the 23rd of this month. I would like to be there. Katy has written a
notarized statement of the events of 4/10 /10 and both of us are willing to testify. Please help us. If
something happens to me or my girls, my family and attorney will hold your office accountable. I do
not care if he is fired; this is not about money, I want to feel safe in our home. I should not have to
enter the witness protection plan to live our lives. This is exactly what the Battered Women’s
Foundation has recommended. We are NOT safe.
Thank you, Cathey



        B.      Request for record to authenticate letter
OPEN RECORD REQUEST FOR JUNE 10 2010 ADA RODGERS LETTER
From: "Thelevee@yahoo.com" 
Date: August 26, 2013, 3:53:47 AM EDT
To: "8178843333@metrofax.com" <8178843333@metrofax.com>
Subject: Fwd: thelevee@yahoo.com has sent you a file

Theodore Levee
925 Altara Ave
Coral Gables Florida
33146
972-835-6777
Fax 305-665-5597
Email thelevee@yahoo.com

August 23, 2013


Tarrant County District Attorney
Public Information Officer

Tim Curry Criminal Justice Center
401 West Belknap
Fort Worth, TX 76196
Fax 817-884-3333
Dear Officer for Public Records:

    This request is made under the Texas Public Information Act, Chapter 552, Texas
Government Code, which guarantees the public's access to information in the custody of
governmental agencies. I respectfully request copies of the following information:

Email records concerning;

State v.Theodore Floyd Levee

Correspondence between assistant district attorney Tim Rodgers and Cathey Levee.
While request is for all correspondence, specifically included is the email sent to Mr. Rodgers by
Cathey Levee on the account of Mr. Levee's - thelevees5@msn.com and also the email address -
cathey.levee@fwisd.org.

The email of June 10, 2010 is specific to the actions and knowledge of the district attorney’s
office in the prosecution of above case.

    In the interest of expediency, and to minimize the research and/or duplication burden on your
staff, I would be pleased to personally examine the relevant records if you would grant me
immediate access to the requested material. Additionally, and since time is a factor, please
communicate with me by telephone or fax rather than by mail. My telephone number is:
972-835-6777
Fax 305-665-5138

Disclosure of this information is in the public interest because providing a copy of the
information primarily benefits the general public. I therefore request a waiver of all fees and
charges pursuant to Section 552.267 of the act.

    I shall look forward to hearing from you promptly, as specified in the law. Thank you for
your cooperation.

Sincerely,

Theodore Floyd Levee
Electronically signed 5690
From;
Theodore Levee
925 Altara Ave
Coral Gables FL 33146

To;
Ashely Forth
ADA
Tarrant County District Attorneys’ Office
401 W Belknap
Ft Worth TX 76196

In the matter 2013-19273

According to the letter from the AG of Texas Office, AAG Jennifer Burnett, we are past deadline for the
release of the requested documents referred to in this correspondence #OR 2013 -19273

That would include June 10, 2010 and all other correspondence between the DA office and Cathey
Levee, sent from thelevees5@msn.com, and Cathey.Levee fwisd.org.

And any other and all correspondence in the completed criminal case.

The deadline according to the AG was 10 days after the issuance of the letter dated November 5 2013.

This action is jeopardizing factual claims in another action and as such considerably jeopardized the
conviction and integrity of the District Attorney’s office of Tarrant County.

Please comply at once as a like correspondence has been forwarded with the AG.
Theodore Levee
925 Altara Ave
Coral Gables FL

Jennifer Burnett
PO Box 12548
Austin TX 78711-2548
Assistant Attorney General
Open Records Division


       OR 2013-19273
       Email between DA and Cathy Levee
       Per your correspondence and the opinion of the Attorney General I have not received the
requested documents and ask the assistance of the State of Texas in enforcing and holding all
accountable equally under the law.

         I have contacted the ADA Ashely Fourt date same and it is imperative to have these records in
an action before the United States District Court North Texas Fort Worth Civil Action No. 4;13-cv-211-y,
The matter is time sensitive.

        Sincerely

        Theodore Levee
V.    Counsel failed to impeach witness based on conflicted statements in

testimony concerning a shot gun

      A.     Witness testimony conflicted

      B.     Hurst Police Officer Juminez stated under oath that he ask if a weapon where

      involved and Cathey Levee said “No”. But in testimony he was cocking a shot gun and

      running upo and down stairs and she saw it in his hand. But Catherine – who is in

      testimony as to never leaving her side never saw a gun.


VI.   Defense counselor Steven Bell admitted in court record he failed to

impeach witness complainant based on conflicted statements in medical

records affidavit in closing argument


VII. Counsel failed to impeach witness Alexandra Levee based on conflicted

statements concerning whip kick and held proof in affidavit of April Divorce

sworn and in conflict


VIII. Defense counselor Steven Bell refused to investigate claim of injury in

medical records

      A.     Several rendition to not equate to trial testimony
       B.     Medical fact refutes testimony and claim of ACL rupture in that




According to all radiology reports no collateral ligament damage
occurred.

IX.    Defense counselor Steven Bell failed to properly advise relator of appeal

right in front of two witnesses.

(see Affidavits Skye Levee and Risa Ruso)
X.   Defense counselor Steven Bell abandoned relator
Admission by defense counsel of failure to investigate witness.
Eyewitness Catherine Levee
Appendix Defense failed to examine Brady Statement in eye witness
account
Appendix June 10 2010 Letter Cathey Levee Tim Rodgers cc’d to
relators email account.
Other Authorities
See United States v. Wilkes, 20 F.3d 651, 653 (5th Cir.1994) ...................................................... 1